Exhibit 10.1

 

LEASE AGREEMENT

 

between

 

CENTERPOINT INTERMODAL LLC,
an Illinois limited liability company

 

(“Lessor”)

 

and

 

WAL-MART STORES EAST, LP,
a Delaware limited partnership

 

(“Lessee”)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

PREMISES

 

 

 

 

2.

TERM

 

 

 

 

3.

RENTAL

 

 

 

 

4.

LESSOR’S CONSTRUCTION

 

 

 

 

5.

COMPLETION

 

 

 

 

6.

ACCEPTANCE OF LESSEE’S BUILDING

 

 

 

 

7.

USE OF PREMISES

 

 

 

 

8.

EQUIPMENT, FIXTURES AND SIGNS

 

 

 

 

9.

MAINTENANCE BY LESSOR

 

 

 

 

10.

MAINTENANCE BY LESSEE

 

 

 

 

11.

CARE OF PREMISES; COMPLIANCE WITH LAWS

 

 

 

 

12.

INSURANCE; INDEMNITIES

 

 

 

 

13.

ACCESS BY LESSOR

 

 

 

 

14.

UTILITIES AND WASTE DISPOSAL

 

 

 

 

15.

CONDEMNATION

 

 

 

 

16.

DEFAULT CLAUSE

 

 

 

 

17.

ASSIGNMENT AND SUBLETTING

 

 

 

 

18.

MUTUAL WAIVER OF SUBROGATION

 

 

 

 

19.

CASUALTY LOSS

 

 

 

 

20.

TAXES AND OTHER IMPOSITIONS

 

 

 

 

21.

LESSEE’S FIXTURES, EQUIPMENT AND GOODS

 

 

 

 

22.

ALTERATIONS AND IMPROVEMENTS

 

 

i

--------------------------------------------------------------------------------


 

23.

COVENANT OF TITLE AND QUIET ENJOYMENT

 

 

 

 

24.

HAZARDOUS SUBSTANCES

 

 

 

 

25.

RIGHT TO MORTGAGE

 

 

 

 

26.

EXTENSION OR RENEWAL

 

 

 

 

27.

NOTICES

 

 

 

 

28.

SHORT FORM LEASE

 

 

 

 

29.

CONSENT

 

 

 

 

30.

GOVERNING LAW; JURISDICTION; VENUE

 

 

 

 

31.

NET LEASE

 

 

 

 

32.

GUARANTY

 

 

 

 

33.

LESSOR’S TRANSFER OF PREMISES

 

 

 

 

34.

OPTION TO PURCHASE

 

 

 

 

35.

MISCELLANEOUS

 

 

ii

--------------------------------------------------------------------------------


 

TABLE OF EXHIBITS

 

LEGAL DESCRIPTION

EXHIBIT “A”

SITE PLAN

EXHIBIT “A-1”

FIRST HALF OF BUILDING #1

EXHIBIT “A-2(a)”

REMAINDER OF BUILDING #1

EXHIBIT “A-2(b)”

FIRST HALF OF BUILDING #2

EXHIBIT “A-2(c)”

REMAINDER OF BUILDING #2

EXHIBIT “A-2(d)”

TITLE COMMITMENT

EXHIBIT “B”

INITIAL SPECIFICATIONS

EXHIBIT “C”

STATUS OF LESSOR’S WORK AS OF EACH POSSESSION DATE

EXHIBIT “C-1”

ACKNOWLEDGMENT OF COMPLETION

EXHIBIT “D”

SCHEDULE OF ENVIRONMENTAL REPORTS

EXHIBIT “E”

PERMITTED HAZARDOUS SUBSTANCES

EXHIBIT “F”

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT “G”

FORM OF ESTOPPEL CERTIFICATE

EXHIBIT “H”

LESSOR GUARANTY

EXHIBIT “I”

LESSEE GUARANTY

EXHIBIT “J”

 

iii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is executed and made as of the 24th day of
August, 2005 (“Date of this Lease”), by and between CENTERPOINT INTERMODAL LLC,
an Illinois limited liability company (hereinafter “Lessor”), and WAL-MART
STORES EAST, LP, a Delaware limited partnership (hereinafter “Lessee”).

 

WITNESSETH:

 

1.             PREMISES.  Lessor, in consideration of the covenants and
agreements hereinafter contained, does hereby demise and lease to Lessee
(i) those certain parcels of real property (the “Land”) containing approximately
168.22 gross acres, in the aggregate, which Land is situated in Elwood, Will
County, Illinois, within the project commonly known as CenterPoint Intermodal
Center (the “Project”) and is more particularly described in Exhibit A attached
hereto and by this reference made a part hereof and depicted on the Site Plan
attached hereto as Exhibit A-1 and by this reference made a part hereof, and
(ii) all buildings, structures, driveways, parking lots, walkways, landscaping
and other appurtenances thereto and all other improvements now existing or
hereafter constructed or placed on the Land in accordance with this Lease, at
any time during the Term (as defined in Section 2), including specifically, but
without limitation, two (2) buildings to be constructed, one of which will
contain approximately one million five hundred ninety-seven thousand two hundred
eighty (1,597,280) rentable square feet (“Building #1”) and the other of which
will contain approximately one million seven hundred sixty-seven thousand one
hundred sixty-eight (1,767,168) rentable square feet (“Building #2”). 
Building #1 and Building #2 are referred to herein collectively as the
“Buildings” and each as a “Building”.  The Land and the Buildings are referred
to herein collectively as the “Premises”.  As used herein “rentable square feet”
shall mean the total square footage of each Building measured from the outside
of the exterior walls of such Building (also known as the “shell envelope” of
the Building).

 

Attached hereto as Exhibit B and by this reference incorporated herein is a
commitment for a policy of leasehold title insurance (the “Commitment”) from
Chicago Title Insurance Company (the “Title Company”) setting forth the state of
title to the Premises and all exceptions thereto, as of the date of the
Commitment.  Lessor, at its expense, shall procure an ALTA form policy of
leasehold insurance consistent with the Commitment in an amount not less than
the anticipated cost of Lessor’s Work (as defined in Section 4) with extended
coverage, and shall deliver same to Lessee on the Delivery Date (as defined in
Section 6).  Lessor shall have the right to insure or bond over all possible and
then existing mechanics’ lien claims.

 

2.             TERM.  To have and to hold the Premises for and during the full
term, commencing on the Delivery Date and ending September 30, 2021 (hereinafter
sometimes referred to in this Lease as the “Term”); provided, however, that if
the Delivery Date is a day other than the first day of a calendar month, the
full term of this Lease will commence on the Delivery Date and end on the last
day of the one hundred eightieth (180th) calendar month immediately following
the month in which the Delivery Date occurs; subject, further, to the provisions
of Section 6 concerning occupancy rights prior to the Delivery Date and the
provisions of Section 26 concerning extensions or renewals hereof.  The initial
term of this Lease is sometimes referred to in this Lease as the “Primary
Term”.  Immediately after the Term hereof

 

1

--------------------------------------------------------------------------------


 

has been ascertained, at the request of either party, the parties shall execute
an amendment to this Lease indicating the actual commencement and termination
dates.

 

3.             RENTAL.  From and after the later of (a) the Delivery Date or
(b) September 1, 2006, Lessee shall pay to the Lessor, on the first day of each
calendar month, as base rent for the Premises, without demand and without
set-off, except as expressly provided to the contrary in this Lease, a fixed
annual rent (hereinafter the “Base Rent”) of:  Eleven Million One Hundred
Sixty-Seven Thousand Nine Hundred Forty-Nine Dollars ($11,167,949.00) per year
payable monthly in advance in monthly installments of Nine Hundred Thirty
Thousand Six Hundred Sixty-Two and 42/100 Dollars ($930,662.42) during the
initial Term.  Lessee agrees that in the event any payment of Rent (as defined
in this Section 3) is late and is not paid by the tenth (10th) day following
receipt by Lessee of notice from Lessor of nonpayment, a late charge equal to
two percent (2%) of the unpaid Rent shall be paid by Lessee; provided, however,
if such notice is given by Lessor to Lessee on two (2) occasions during a twelve
(12) month period, no further notice shall be required, and Lessee shall pay
said late charge to Lessor in the event the payment of Rent is not paid within
five (5) days of the date when due.  Amounts of money payable by Lessee pursuant
to this Lease, other than Base Rent, are sometimes referred to in this Lease as
“Additional Rent”.  Base Rent and Additional Rent are collectively referred to
as “Rent.”  Rent for any fractional month of the Term shall be prorated.

 

Lessee shall pay Rent to Lessor, at Lessor’s address set forth below, or at such
other address as Lessor may from time to time designate in writing to Lessee for
the payment of Rent.  Until further notice, Lessor’s address for payment of Rent
is as follows:

 

CenterPoint Intermodal LLC

2023 Paysphere Circle

Chicago, Illinois 60674

 

4.             LESSOR’S CONSTRUCTION.  Subject to the terms and conditions of
this Section 4, Lessor, at its sole cost and expense, shall promptly commence to
construct and perform the work described in the initial specifications therefor
listed in Exhibit C attached hereto and made a part hereof (the “Lessor’s Work”)
upon approval of the Plans and Specifications (defined below) by Lessee and the
issuance of a building permit by the Village of Elwood, Illinois.  The final
construction drawings and specifications, are hereinafter sometimes referred to
as the “Plans and Specifications”.  Lessor shall deliver the Plans and
Specifications to Lessee in phases for Lessee’s review and approval.  Such
delivery to Lessee shall be made to the following:

 

Van Emery

H&M Company, Inc.

50 Security Drive

Jackson, Tennessee 38305

(731) 664-6300 Office

(713) 616-5366 Mobile

(731) 668-6841 Fax

vemery@hmcompany.com

 

2

--------------------------------------------------------------------------------


 

and

 

David Sibert

Wal-Mart Stores, Inc.

Sam Walton Development Complex

2001 SE 10th Street, Dept. 9562

Bentonville, Arkansas 72712-0550

(479) 204-2494 Direct

(479) 273-1964 Fax

david.sibert@wal-mart.com

 

Lessee shall review the phases of the Plans and Specifications that Lessee
receives and, within five (5) days following receipt of each such phase, shall
provide to Lessor its written approval or its specific detailed written
objection; provided, however, Lessee may not object to the Plans and
Specifications to the extent they would change the scope of Lessor’s Work as
specified in, or the cost as contemplated by, Exhibit C attached hereto or to
the extent of any portion thereof required by applicable law or municipal
ordinance.  In the event Lessee objects to any portion thereof, Lessor shall
provide Lessee with a revised set of Plans and Specifications within five
(5) days following delivery of Lessee’s notice of objection.  All of Lessor’s
Work shall be done in a professional, workmanlike manner and in conformity with
all applicable governmental rules, regulations, codes and laws in all material
respects.  Lessor shall indemnify Lessee for Claims (as defined in Section 12G
below) resulting from any mechanics’ lien claims in connection with Lessor’s
Work, which indemnification obligation shall survive the termination of this
Lease in the event of Lessee’s purchase of the Premises.  After Lessor and
Lessee agree upon the final Plans and Specifications, no material changes or
deviations in the Plans and Specifications shall be made by Lessor without the
prior written consent of Lessee, which consent may be granted or withheld in
Lessee’s absolute discretion.

 

Lessee agrees to provide Lessor with the information and documentation
reasonably requested by Lessor in writing from time to time, within five
(5) business days after receipt of Lessor’s request, in order for Lessor to
cause Completion (as defined in Section 6) of the Lessor’s Work within the time
periods required by this Lease.  Lessee acknowledges that Lessor will not be
able to cause Completion of the Lessor’s Work to occur within the time periods
required by this Lease in the event that Lessee fails to provide all such
information and documentation within said five (5) business day period, and such
failure shall be a Lessee’s Delay (as defined in Section 5).

 

During the Term of this Lease, Lessor shall build no other buildings, structures
or improvements upon the Premises except the improvements described in
Exhibit C, nor shall Lessor erect any barriers or other obstacles on the Land
that impede the free flow of pedestrian or vehicular traffic to and from the
Buildings, without the prior written consent of Lessee, which may be withheld
for any reason.

 

3

--------------------------------------------------------------------------------


 

Subject to Lessor’s reasonable scheduling requirements, Lessee shall have the
right to inspect the Premises to monitor the progress of construction of the
Lessor’s Work; provided, however, that such right may not be exercised unless
Lessee is accompanied at all times during the course of said inspection by
Lessor or a representative of Lessor.

 

Lessee shall not have the right to review the books and records of Lessor or any
contractor with respect to the cost of performing Lessor’s Work.

 

5.             COMPLETION.  It is agreed by the parties that the timely
possession of the Premises is a material inducement to Lessee’s execution of
this Lease and that the estimated date of Completion of Lessor’s Work shall be
on or before September 30, 2006 (the “Anticipated Delivery Date”); provided that
such date shall be subject to extension for a Lessee Delay and for a Permitted
Delay (as hereinafter defined).

 

Notwithstanding the foregoing, Lessor agrees to complete the portion of the
Lessor’s Work described on Exhibit “C-1” attached hereto as to portions of each
Building (each a “Portion of a Building”) referenced below, to permit Lessee to
receive and install racking (except that while tiered racking may be placed in
the applicable portion of Building #1, no permanent racking shall be installed
in Building #1 until Completion).  Within fifteen (15) days after each
Possession Date referenced below, Lessor shall provide Lessee with a temporary
or conditional permit from the Village of Elwood allowing Lessee to accept
inventory in and ship inventory out of the applicable Portion of a Building
(“Temporary Permit”).  All of Lessee’s activity in the Premises shall be subject
to the requirements set forth below.  Each Portion of a Building shall be
delivered in accordance with the following schedule and each Possession Date
shall be extended by Permitted Delay and Lessee Delay:

 

Portion of a Building

 

Possession Date

 

 

 

Fifty Percent (50%) of Building #1, as depicted on
Exhibit A-2(a) (“First Half of Building #1”)

 

June 1, 2006

 

 

 

Remainder of Building #1, as depicted on
Exhibit A-2(b) (“Remainder of Building #1”)

 

June 30, 2006

 

 

 

Fifty Percent (50%) of Building #2, as depicted on
Exhibit A-2(c) (“First Half of Building #2”)

 

August 1, 2006

 

 

 

Remainder of Building #2, as depicted on
Exhibit A-2(d)  (“Remainder of Building #2”)

 

August 31, 2006

 

Exhibit C-1 attached hereto identifies certain portions of Lessor’s Work that
will and will not be completed as of the foregoing possession dates.

 

Lessee shall have the right to enter a Portion of a Building from and after the
time that Lessor has completed the Lessor’s Work with respect to that Portion of
a Building for the purposes set forth above in this Section 5; provided,
however, Lessee agrees (i) any such early

 

4

--------------------------------------------------------------------------------


 

entry by Lessee shall be at Lessee’s sole risk, (ii) Lessee shall not interfere
with Lessor or Lessor’s contractors completing work within the Premises,
(iii) Lessee, together with its employees, agents and independent contractors,
will abide by the reasonable rules of Lessor and Lessor’s contractor, (iv) all
access shall be in such a manner as not to render the insurance on the Premises
void, (v) all such access shall be allowed only to the extent permitted by
governmental authority, and (vi) no access shall be permitted until insurance
requirements reasonably required by Lessor and consistent with the insurance
requirements set forth in Section 12 below have been satisfied by Lessee. 
Lessor acknowledges that such access may result in damage to the base course or
pavement resulting from truck traffic and agrees that Lessor shall be solely
responsible for necessary repairs to such base course or pavement resulting from
truck traffic.

 

Lessor shall provide Lessee with not less than thirty (30) days’ written notice
of the anticipated possession date as to each Portion of a Building and Lessee
shall complete its fixturing work (including temporary racking) in Building #1
within thirty-five (35) days following delivery of possession thereof with
regard to each of the First Half of Building #1 and the Remainder of Building #1
and shall complete its fixturing work in Building #2 within seventy (70) days
following delivery of possession thereof with regard to each of the First Half
of Building #2 and the Remainder of Building #2.

 

Lessee shall, and does hereby agree to, indemnify, defend and hold the Lessor,
its partners, officers, directors, employees, agents, attorneys and their
respective successors and assigns, harmless from and against any and all claims,
demands, suits, obligations, payments, damages, losses, penalties, liabilities,
costs and expenses (including, but not limited to, reasonable attorneys’ fees)
arising out of Lessee or Lessee’s Group’s (as defined below) actions taken in,
on or about the Premises in the exercise of the rights granted pursuant to this
Section 5; provided, however, Lessee shall not indemnify any such parties for
their own negligence or willful acts.

 

The Lessor shall not be considered in breach of, or in default of, the
construction obligations set forth herein in the event of actual delay in the
performance of or inability to perform such obligations due to circumstances
beyond the control of Lessor, including, without limitation, acts of God, the
public enemy, general strikes or other labor troubles (excluding strikes or
labor troubles of Lessor or Lessor’s contractors resulting from the acts of
Lessor), any delay caused by any action, inaction, order, ruling, moratorium,
regulation, statute, condition or other decision of any governmental agency
having jurisdiction over any portion of the Premises, or by delays in
inspections or in issuing approvals or permits by governmental agencies, which
were beyond the control of Lessor, fires, floods, earthquakes, epidemics, and
quarantine restrictions, and weather or other matters beyond the control of
Lessor (collectively, “Permitted Delay”); it being the purpose and intent of
this paragraph that in the event of the occurrence of any such Permitted Delay,
the time or times for performance of the obligations of Lessor with respect to
this Lease shall be extended for the period of the Permitted Delay; provided,
that Lessor shall, within two (2) days after the beginning of any Permitted
Delay, notify Lessee, in writing, and of the cause or causes thereof, and the
period of the estimated duration of the Permitted Delay.

 

5

--------------------------------------------------------------------------------


 

As used herein, “Lessee Delays” means any actual delay in the Completion of the
Premises resulting from any of the following:  (1) Lessee’s failure to complete,
on or before the due date therefor, any action item which is Lessee’s
responsibility pursuant to Sections 4 or 6 of this Lease (including, without
limitation, Lessee’s failure to conduct the inspection of the Premises and/or to
execute and deliver the Acknowledgment of Completion in the form attached hereto
as Exhibit D as and when required under Section 6 below); (2) any delay in any
way whatsoever arising from Lessee’s entry of the Premises including, but not
limited to, early entry to install its racking, fixtures and equipment, as a
result of the selection of Lessee’s contractors to perform work or the
acceptance of inventory; (3) Lessee’s failure to install racking or other
fixtures or equipment within sufficient time to allow Lessor to cause Completion
of Lessor’s Work prior to the Anticipated Delivery Date; or (4) any other act or
omission of Lessee or any of Lessee’s agents, employees, representatives,
contractors, suppliers, invitees, assignees or any of their respective
successors or assigns (“Lessee’s Group”).  A Lessee Delay shall not include any
delay resulting from Lessee’s objections to the Plans and Specifications within
the time period set forth in Section 4 of this Lease and shall also not include
any delay resulting from the need to make corrections to Lessor’s Work as
determined by Lessee pursuant to its inspections.  Lessor shall provide Lessee
with written notice of the occurrence of a Lessee Delay on or before two
(2) days following the occurrence of such Lessee Delay, and provided Lessor
delivers such written notice to Lessee within such two (2) day period, the delay
caused by such Lessee Delay shall be deemed to have commenced as of the
occurrence of such Lessee Delay.  In the event Lessor fails to provide Lessee
with such written notice within such two (2) day period, the delay caused by the
Lessee Delay shall be deemed to have commenced on the date on which Lessor
delivers written notice to Lessee of the occurrence of such Lessee Delay.

 

If possession of any Portion of a Building is not delivered on or before the
applicable Possession Date referenced above, or if Lessor’s Work has not reached
Completion by the Anticipated Delivery Date (all such dates shall be extended by
the number of days of all Permitted Delay and Lessee Delay), this Lease shall
remain in full force and effect, and Lessee shall be paid on the Delivery Date,
as liquidated damages (“Construction Delay Credit”), an amount equal to Ten
Thousand Dollars ($10,000.00) for each day past the Possession Date or
Anticipated Completion Date, as applicable (as extended by Permitted Delay and
Lessee Delay), until possession is delivered or Completion is reached, as
applicable.  Such damages have been determined by Lessor and Lessee to be
reasonable and adequate to compensate Lessee for Lessor’s failure to deliver
possession or reach Completion, as applicable.  In the event that Lessor fails
to make the payments referenced above on the Delivery Date, such amounts may be
deducted by Lessee from Rent thereafter due to Lessor under this Lease.

 

In the event possession of a Portion of a Building is not delivered by the
scheduled Possession Date or a Temporary Permit is not obtained within fifteen
(15) days thereafter, Lessor shall use its best efforts to make available to
Lessee, at no cost to Lessee, alternative storage space owned or controlled by
Lessor in the Chicago metropolitan area.

 

In the event that Completion does not occur on or before March 1, 2007, subject
to extension of that date due to Permitted Delay and Lessee’s Delay, provided
Lessee is not in

 

6

--------------------------------------------------------------------------------


 

default hereunder, Lessee shall be entitled, as Lessee’s sole and exclusive
remedy, to terminate this Lease, upon written notice to Lessor on or before
March 10, 2007.

 

6.             ACCEPTANCE OF LESSEE’S BUILDING.  The term “Delivery Date”, as
used in this Lease, shall mean the later to occur of (i) the Anticipated
Delivery Date, or (ii) the date upon which Lessor has accomplished Completion,
as defined below, provided that in no event shall the Delivery Date occur
earlier than February 1, 2006.

 

Lessor shall provide monthly reports to Lessee with respect to the progress of
and anticipated date for Completion of Lessor’s Work.  Upon Completion of
Lessor’s Work, Lessor shall provide a Notice of Completion to Lessee, and shall
schedule an inspection of the Premises with Lessee, at which time a joint
determination of punchlist items shall be prepared.  Lessee shall make itself
available for such inspection within five (5) business days after Completion of
Lessor’s Work so that there is no delay in performing such inspection.  Within
five (5) business days after the completion of the inspection of the Premises,
if the work has been so completed, Lessee and Lessor shall each execute and
deliver an Acknowledgment of Completion in the form attached hereto as
Exhibit D.

 

Lessor’s Notice of Completion shall include all of the following with respect to
the Buildings and the work performed by Lessor, to the extent that the same are
available when the Certificate of Occupancy described in L below is issued:

 

A.                            A Copy of the Roofing Guarantee for each Building
(15-year guarantee by manufacturer on materials and labor);

 

B.                            Bills of Lading for the structural steel, bar
joists, and roof decking;

 

C.                            Soil Density Tests;

 

D.                            Concrete Cylinder Test Reports of all requested
areas;

 

E.                             Certification of parking lot paving
specifications conformance, certified by an engineer approved by Lessee;

 

F.                             Sprinkler contractor’s material and test
certificate;

 

G.                            Copies of applicable warranties and Lessor’s
assignment of such warranties to Lessee on all mechanical systems encompassed
within the Premises;

 

H.                            Certificates of insurance as required herein from
Lessor;

 

I.                              Copies of final lien waivers from the general
contractor and all subcontractors that have performed Lessor’s Work.

 

J.                             An as-built topographic survey certified by an
engineer licensed in the state where the Premises are located, prepared in
accordance with the Minimum

 

7

--------------------------------------------------------------------------------


 

Standard Detail Requirements for ALTA/ACSM Land Title Surveys adopted in 1999
and certified to Lessor, Lessee and the Title Company.

 

K.                            Notice of Termination of SWPPP described in
Section 11B below.

 

L.                             Copies of a final, conditional or temporary
certificate of occupancy for the Premises; and

 

M.                           An Acknowledgment of Completion executed by Lessor,
showing completion of all of Lessor’s Work.

 

N.                            An AIA form G704 Certificate of Substantial
Completion executed by the architect for the Project, which shall define
“Contract Documents”, as referenced in such form, to include the Plans and
Specifications.

 

To the extent that any of items A through K are not delivered by Lessor prior to
or concurrently with Completion (as defined below), the same shall be delivered
not later than thirty (30) days thereafter.

 

“Completion” shall be deemed to have occurred upon delivery of items L, M and N
above.  To the extent that Completion is delayed (i) by Lessee Delay, the date
of Completion will be the date Completion would have occurred but for such
Lessee Delay, or (ii) as a result of requirements of any governmental authority
not a part of the Lessor’s Work, the date of Completion will be the date all
other requirements to reach Completion have been performed.

 

In the event a conditional or temporary certificate of occupancy, rather than a
final certificate of occupancy, is delivered as item L above, Lessor shall
deliver a final certificate of occupancy within thirty (30) days thereafter, as
extended by Permitted Delay and Lessee Delay.

 

On or prior to the date of Completion of the Premises, a representative of
Lessor and a representative of Lessee together shall inspect the Premises and,
within fifteen (15) days thereafter, generate a punchlist of defective or
incomplete items relating to the Lessor’s Work.  Lessor shall, within thirty
(30) days, as extended due to Permitted Delay and/or Lessee Delay, after such
punchlist is prepared and agreed upon by Lessor and Lessee, complete such
incomplete work and remedy such defective work as are set forth on the
punchlist.

 

For a period of two (2) years following the date of Completion (the “Warranty
Period”), Lessor hereby warrants to Lessee that (i) the materials and equipment
furnished by Lessor’s contractors in the completion of the Lessor’s Work will be
of good quality and new, (ii) such materials and equipment and the work of such
contractors shall be free from defects not inherent in the quality required or
permitted hereunder, and (iii) that Lessor’s Work will conform substantially to
the Plans and Specifications (the foregoing referred to herein as “Lessor’s
Warranty”).  This warranty shall exclude damages or defects caused by abuse by
Lessee, its employees, invitees, licensees, contractors and agents, improper or
insufficient maintenance, improper operation, or normal wear and tear under
normal usage.  After expiration of the Warranty Period, Lessor agrees to assign
to Lessee on a nonexclusive basis the benefit of all

 

8

--------------------------------------------------------------------------------


 

construction warranties pertaining to the Premises to the extent that they do
not relate to structural or other portions of the Premises that Lessor is
required to maintain and repair under this Lease.  In the event of the exercise
of the Right to Purchase (as defined in Section 34), Lessor’s Warranty shall
survive, notwithstanding the termination of this Lease.

 

7.             USE OF PREMISES.  It is anticipated that the primary use of the
Premises will be for the storage and warehousing of goods and materials intended
for sale in Wal-Mart, Sam’s Club or other stores operated by or through Lessee
(“Primary Use”).  Lessor further agrees that, subject to the provisions of this
Section 7, the Premises may be used for any lawful purpose (“Permitted Use”). 
It is expressly agreed that nothing contained in this Lease shall be construed
to contain a covenant, either express or implied, to either use or commence the
operation of a business or thereafter continuously use or operate a business in
the Premises.  Lessor recognizes and agrees that Lessee may, at Lessee’s sole
discretion and at any time during the term of this Lease, cease the use or
operation of its business in the Premises, and Lessor hereby waives any remedies
based on such cessation, including but not limited to legal action for damages
or for equitable relief which might be available to Lessor because of such
cessation of business activity by Lessee.  Notwithstanding the foregoing,
Lessee’s use of the Premises must comply with the terms of this Lease and the
Permitted Exceptions (as hereinafter defined in Section 11).

 

8.             EQUIPMENT, FIXTURES AND SIGNS.  Lessee shall have the right to
erect, install, maintain and operate on the Premises such equipment, fixtures
and signs as Lessee may deem advisable, including a rooftop satellite dish,
subject to all applicable laws, rules and regulations, the Permitted Exceptions
and the terms of this Lease.  It is understood that any work of any kind made
and done under this Section 8 shall be made and done at Lessee’s sole cost, and
Lessee agrees to indemnify, defend and hold Lessor harmless from any and all
mechanics’ liens that may be filed by reason thereof, as well as all claims,
damages, costs, expenses and other liabilities associated therewith (including
reasonable attorneys’ fees and costs).

 

9.             MAINTENANCE BY LESSOR.

 

A.                            Lessor shall, at its own cost and expense, perform
all required repairs and replacements to the roof (including the roof membrane),
foundation (beneath the floor slab) and structural frame of the Buildings. 
Lessor’s obligation shall exclude the cost of any repair required because of the
act or negligence of Lessee or Lessee’s Group, the cost of which shall be the
responsibility of Lessee.  Unless the same is caused solely by the negligent
action or inaction of Lessor, its employees or agents, or is not covered by the
insurance required to be carried by Lessee pursuant to the terms of this Lease,
Lessor shall not be liable to Lessee or to any other person for any damage to
property occasioned by failure in any utility system or by the bursting or
leaking of any vessel or pipe in or about the Premises, or for any damage
occasioned by water coming into the Premises or arising from the acts or
neglects of occupants of adjacent property or the public.  During the Warranty
Period, Lessor shall make any repair or replacement to the Premises resulting
from defective materials and/or workmanship installed by Lessor or construction
by Lessor.  If Lessor, within thirty (30) days after Lessee shall give written
notice to Lessor, subject to extension of such time period due to Permitted

 

9

--------------------------------------------------------------------------------


 

Delay and/or Lessee Delay, shall fail to make the repairs required of Lessor
herein, Lessee may, at its option, make the repairs, in which event the Lessor
covenants to reimburse Lessee for the reasonable cost thereof actually incurred
and, except in the case of an Emergency Repair (as described below), for one
percent (1%) of said cost for administration fees.  If within fifteen (15) days
after Lessee has given such notice to Lessor, Lessor shall fail to reimburse
Lessee for the cost of such work and, if applicable, the administration fee,
Lessee may deduct such costs from the Base Rent then or thereafter due to Lessor
under this Lease.  The quality of all work performed by Lessee must equal or
exceed the quality of Lessor’s Work.  Such costs must be reasonably documented
and copies of such documentation must be delivered to Lessor with the written
demand for reimbursement.  Lessee shall be permitted to continue to set off
against succeeding installments of Base Rent until the total amount of such cost
actually incurred by Lessee has been recovered by Lessee.  Notwithstanding the
notice requirements described above, if the repairs should be required to avoid
an imminent danger to person or property (an “Emergency Repair”), then only such
notice as shall be appropriate or practical under the circumstances shall be
required prior to Lessee’s exercise of its right to make the repairs.

 

B.                            Lessor further agrees to make all repairs to the
Premises when such repairs are necessitated by the negligent act or omissions of
the Lessor or its employees, contractors or agents.

 

10.          MAINTENANCE BY LESSEE.  From and after the Delivery Date and
throughout the Term, Lessee shall, at its own cost and expense, but subject to
the obligations of Lessor under the Lessor’s Warranty and under Section 9 of
this Lease, maintain and make all repairs and replacements to the entire
exterior and interior of the Premises, including, without limitation, routine
maintenance of any exterior walls of the Buildings (including painting as
reasonably necessary), repair, maintenance and replacement of the interior of
the Buildings, including, but not limited to, the electrical systems, heating,
air conditioning and ventilation systems, plate glass, windows and doors,
sprinkler and plumbing systems.  Lessee’s obligations to repair, maintain and
replace the Premises shall also include, without limitation, repair, maintenance
and replacement of all plumbing and sewage facilities within and about the
Premises (including, specifically, but without limitation, the portion of water
and sewer lines between the boundary of the Land and Buildings), fixtures,
interior walls, floors, floor slab, ceilings, windows, doors, storefronts, plate
glass, skylights, all electrical facilities and equipment including, without
limitation, lighting fixtures, lamps, fans and any exhaust equipment and
systems, electrical motors, and all other appliances and equipment of every kind
and nature located in, upon or about the Premises including, without limitation,
exterior lighting and fencing, and any sidewalks, parking areas and access ways
(including, without limitation, curbs and striping) and the landscaping and
grounds surrounding the Buildings.  All glass, both interior and exterior, is at
the sole risk of Lessee; and any broken glass shall be promptly replaced at
Lessee’s expense by glass of like kind, size and quality.  At the expiration of
this Lease or any renewal hereof, Lessee agrees to surrender promptly the
Premises to Lessor in the same condition

 

10

--------------------------------------------------------------------------------


 

as when received, ordinary wear and tear and destruction by fire, the elements
or other unavoidable casualties excepted (subject to Lessee’s obligations under
Section 12 hereof).

 

11.          CARE OF PREMISES; COMPLIANCE WITH LAWS.

 

A.                            Lessee agrees to keep the Premises in a neat and
clean condition (ordinary wear and tear excepted), shall refrain from permitting
any nuisance or fire hazard therein, and shall permit no unlawful or immoral
practice to be carried on within the Premises within its knowledge or consent by
it or any person.  The Land was conveyed by the United States of America, acting
by and through the Deputy Assistant Secretary of the Army (I&H) pursuant to a
delegation of authority from the Secretary of the Army (“Army”), under and
pursuant to the powers and authorities contained in the provisions of
Section 2923 of the National Defense Authorization Act For Fiscal Year 1996,
Public Law No. 104 106, Division B, Title XXIX, Subtitle B, Sections 2901 et
seq., approved February 10, 1996 (“Federal Act”) by a Quit Claim Deed of
Conveyance with Land Use Restrictions and Covenants and Groundwater Restrictions
and Covenants recorded with the Will County Recorder’s Office on August 11, 2001
as Document Number R200008624 (“Initial Deed”).  In connection with the Initial
Deed a Memorandum of Agreement (hereinafter “MOA”) dated August 2, 2000 was
recorded as an exhibit to the Initial Deed.  The Premises is part of a larger
commercial and industrial development commonly known as “CenterPoint Intermodal
Center @ Deer Run” (“Park”) and is subject to that certain Declaration of
Protective Covenants, Restriction and Easements recorded in Will County,
Illinois on June 27, 2002 as document number R-2002105580, as same has been and
may hereafter be amended from time-to-time (“Declaration”).  Among other
matters, the Declaration provides for and requires the payment of a
proportionate share of certain costs and reserves for the operation,
maintenance, repair and improvement of the Park (said costs being called the
“Member’s Proportionate Share” of “Association Costs” as those terms are defined
in the Declaration).  The lease of the Premises shall be subject to, and Lessee
shall at all times during the Term comply with, all presently existing
covenants, conditions, agreements, easements, encumbrances and restrictions of
record, all as set forth in the Commitment, all applicable laws and ordinances,
the Initial Deed, the MOA and the Declaration (collectively, “Permitted
Exceptions”) (provided that no modifications to the same which change Lessee’s
compliance obligations thereunder shall be made by Lessor without Lessee’s
consent, unless Lessor desires to amend the same without Lessee’s consent, which
Lessor may do in its sole discretion, in which case Lessee shall not be subject
to any such amendment to the extent that Lessee did not consent to the same) and
all present and future governmental requirements, foreseen or unforeseen,
ordinary as well as extraordinary, or to the use or manner of use of the
Premises or to the sidewalks, parking areas, curbs and access ways adjoining the
Premises.  Lessee shall pay all amounts due under the Declaration relating to
the Premises.

 

11

--------------------------------------------------------------------------------


 

(i)            Lessee Compliance Obligation.  In the event that such
governmental requirement (a) is applicable as a result of Lessee’s particular
use, occupancy, operation or alteration of the Premises or as a result of any
Lessee Change (as defined in Section 22) during the initial fifteen (15) year
Term and thereafter whether or not due to Lessee’s particular use, occupancy,
operation or alteration of the Premises and (b) requires a renovation,
improvement or replacement to the Premises (hereinafter referred to as a “Lessee
Compliance Obligation”), then (except as described below) Lessee shall be
required to make such renovation, improvement or replacement and take any other
required action, at Lessee’s sole cost and expense.  Lessee shall also observe
and comply with the requirements of all policies of public liability, fire and
other policies of insurance at any time in force with respect to the Premises.

 

(ii)           Code Modification.  If, as a result of one or more governmental
requirements, it is necessary, from time to time during the initial fifteen (15)
year Term or during the performance of Lessor’s Work, to perform an alteration
or modification of the Premises (a “Code Modification”) which is not a Lessee
Compliance Obligation, then Lessor shall have the obligation to pay the cost of
the work which is required to perform the Code Modification.  If Lessee receives
a written notice from a governmental authority requiring a Code Modification,
Lessee shall promptly send a copy of such notice to Lessor.  Any Code
Modification which is a Lessee Compliance Obligation shall be the sole and
exclusive responsibility of Lessee in all respects; any such Code Modification
shall be promptly performed by Lessee at its expense in accordance with the
applicable governmental requirement.  If a Code Modification is not a Lessee
Compliance Obligation, Lessor shall promptly perform the Code Modification in
accordance with applicable governmental requirements; provided, however, Lessor
shall not interfere with the conduct of Lessee’s business at the Premises.

 

B.                            In connection with any earth-disturbing activities
performed pursuant to this Lease, including but not limited to the performance
of any of Lessor’s Work, Lessor shall comply with all federal, state or local
laws, regulations, ordinances, permits or other authorizations, approvals or
other requirements relating to storm water discharges or the control of erosion
or sediment discharges from construction projects, including but not limited to
the Clean Water Act, 33 U.S.C. § 1251 et seq. and the July 2003 NPDES General
Permit for Stormwater Discharges Associated with Construction Activities (the
“EPA General Permit”) (collectively the “Storm Water Requirements”).  Lessor
agrees to assume operational control over storm water compliance, to develop a
comprehensive storm water pollution prevention plan and to submit a Notice of
Intent for coverage under the EPA General Permit or analogous state permit as
follows:

 

12

--------------------------------------------------------------------------------


 

(i)            For purposes of this Lease, the parties adopt the definition of
“Operational Control” developed by the U.S. Environmental Protection Agency
(“EPA”) in the EPA General Permit and associated Fact Sheet: Operational Control
shall mean control over construction plans and specifications, including the
ability to make modifications to those plans and specifications, or day-to-day
operational control of those activities at the Premises which are necessary to
ensure compliance with the Comprehensive SWPPP (as hereinafter defined) for the
site or other permit conditions.  Operational Control relates only to control of
storm water compliance, and not control of vertical building construction.  The
parties agree that Lessor and Lessor’s general contractor (the “General
Contractor”) shall have Operational Control over the Premises.

 

(ii)           Lessor shall develop (and provide Lessee with a copy for
reference) a comprehensive Storm Water Pollution Prevention Plan for the
Premises (the “Comprehensive SWPPP”) which shall, at a minimum, meet the
requirements of the EPA General Permit or the relevant state General Permit for
Storm Water Discharges Associated with Construction Activities (collectively the
“General Permit” or “Permit”), and any other Storm Water Requirements. 
Consistent with EPA’s guidance in the EPA General Permit and Fact Sheet, Lessor
shall state in the Comprehensive SWPPP that Lessor and the General Contractor
shall have Operational Control over the Premises, and that Lessor and the
General Contractor shall be responsible for installing and maintaining all
erosion and sediment controls (or storm water Best Management Practices
(“BMPs”)) on the Premises.  Without limitation, Lessor and the General
Contractor shall have Operational Control over, and shall include in the
Comprehensive SWPPP, appropriate BMPs for any fuel storage, concrete washout,
trash collection, or site entrance or exit areas on the Premises.  Throughout
work on the Premises, Lessor shall ensure that the Comprehensive SWPPP is
readily available at the site, or at a location designated pursuant to the
applicable Permit, for review by any contractor or employee, as well as any
local, state or federal inspector.  Lessor and the General Contractor shall
submit any Notice of Intent or other permit application required by the relevant
Permit or Storm Water Requirements prior to initiating any ground-disturbing
activities covering the number of acres disturbed by the construction activities
planned on the Premises.  At the conclusion of all activities covered by the
Permit and completion of all Storm Water Requirements, Lessor and the General
Contractor shall submit the Notice of Termination required by the EPA General
Permit or analogous state permit (and provide Lessee with a copy for reference).

 

(iii)          Lessor agrees that it will retain in files that are readily
accessible all records required by the applicable Permit or other Storm Water
Requirements applicable to the construction project on the Premises for a

 

13

--------------------------------------------------------------------------------


 

minimum of five (5) years, or for such longer time as may be required by said
Permit or Storm Water Requirements.  Such records shall, without limitation,
include the Permit, the Comprehensive SWPPP (including but not limited to all
erosion and sediment control drawings), all reports of inspection of the storm
water controls on the Premises, all rainfall records, notices of violation or
orders and responses thereto, and other documents relative to storm water
controls on the Premises.  Lessor shall at any time, upon request of Lessee,
provide Lessee with copies of any or all such records at Lessor’s sole expense
and within seven (7) days of Lessee’s written request.

 

12.          INSURANCE; INDEMNITIES.

 

A.                            Lessee covenants and agrees that from and after
the Delivery Date, Lessee will carry and maintain, at its sole cost and expense,
the following types of insurance, in the amounts specified and in the form
hereinafter provided for:

 

(i)            Liability insurance in the commercial general liability form
covering the Premises and Lessee’s use thereof against claims for personal
injury or death, property damage and product liability occurring upon, in or
about the Premises, such insurance to be written on an occurrence basis (not a
claims made basis), with combined single limit coverage of not less than Three
Million Dollars ($3,000,000.00) and with a general aggregate limit of not less
than $5,000,000.00 for each policy year.  The insurance coverage required under
this Section 12 shall, in addition, extend to any liability of Lessee arising
out of the indemnities by Lessee in Section 12.G and, if necessary, the policy
shall contain a contractual endorsement to that effect.

 

(ii)           Insurance on the “All-Risk” or equivalent form on a replacement
cost basis against loss or damage to the Buildings and all other improvements
now or hereafter located on the Land (including, without in any manner limiting
the generality of the foregoing, flood insurance if the Premises are located in
a flood hazard area), having a deductible not greater than One Million Dollars
($1,000,000.00); but in any event in amounts not less than 100% of the actual
replacement value of the Buildings and such other improvements.

 

(iii)          Boiler and machinery insurance covering losses to or from any
steam boilers, pressure vessels or similar apparatus requiring inspection under
applicable state or municipal laws or regulations which are located at the
Premises or on any other building systems for which such coverage is available,
in amounts determined by Lessee to be appropriate or for such higher amounts as
may at any time be reasonably required by Lessor and having a deductible of not
more than One Million Dollars ($1,000,000.00);

 

14

--------------------------------------------------------------------------------


 

coverage shall be on a broad form comprehensive basis, including loss of income
with a limit of coverage which is reasonably acceptable to Lessor.

 

(iv)          Business automobile liability insurance having a combined single
limit of not less than Two Million Dollars ($2,000,000) per occurrence and
insuring Lessee against liability for claims arising out of ownership,
maintenance, or use of any owned, hired, borrowed or non-owned automobiles.

 

(v)           Workmen’s compensation insurance to the extent required by the
laws of the state of wherein the Premises are located, covering all persons
employed by Lessee in the conduct of its operations on the Premises (including
the all states endorsement and, if applicable, the volunteers endorsement),
together with employer’s liability insurance of at least One Million Dollars
($1,000,000).

 

(vi)          Rent loss insurance (a) with loss payable to Lessor, (b) covering
all risks required to be covered by insurance (or self-insurance) provided in
this Lease, (c) containing an extended period of indemnity endorsement which
provides that after the physical loss to the Premises has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of eighteen (18)
months from the date that the Premises are repaired, notwithstanding that the
policy may expire prior to the end of such period, and (d) in an amount equal to
one hundred percent (100%) of all Rent and other amounts due from Lessee under
the Lease for a period of eighteen (18) months from the date of the loss.  The
amount of such insurance shall be determined at least once a year based upon
Lessor’s reasonable estimate of the Rent and other amounts due from Lessee under
the Lease for the succeeding eighteen (18) month period.

 

B.                            All policies of the insurance provided for in
Section 12.A shall be issued in a form reasonably acceptable to Lessor by
insurance companies with a rating of not less than “A-,” and financial size of
not less than Class-VII, in the most current available “Best’s Insurance
Reports”, and licensed to do business in the state in which the Buildings are
located.  Lessee shall have the right to increase the deductible amounts under
the policies of insurance required above, subject to the approval of Lessor,
such approval not to be unreasonably withheld.  Each and every such policy:

 

(i)            Shall name Lessor, as well as Lessor’s Mortgagee, as defined in
Section 25, and any other party reasonably designated by Lessor, as an
additional insured (but only as respects the policies identified in
Section 12(A)(i), (ii), (iii), (iv) and (vi) above);

 

15

--------------------------------------------------------------------------------


 

(ii)           Shall be evidenced by a certificate of insurance delivered to
Lessor prior to delivery of possession of the Premises to Lessee and thereafter
within ten (10) days after renewal of each such policy, and as often as any such
policy shall expire or terminate.  Renewal or additional policies shall be
procured and maintained by Lessee in like manner and to like extent;

 

(iii)          Shall contain a provision that the insurer waives any right of
subrogation against Lessor on account of any loss or damage occasioned to
Lessor, its property, the Premises or its contents arising from any risk covered
by all risks fire and extended coverage insurance of the type and amount
required to be carried hereunder, provided that such waiver does not invalidate
such policies or prohibit recovery thereunder;

 

(iv)          Shall contain a provision that the insurer will give to Lessor and
such other parties in interest at least thirty (30) days notice in writing in
advance of any material change, cancellation, termination or lapse, or the
effective date of any reduction in the amounts of insurance; and

 

(v)           Shall be written as a primary policy which does not contribute to
and is not in excess of coverage which Lessor may carry.

 

C.                            Lessee shall also, from and after each Possession
Date, carry and maintain, at its sole cost and expense, insurance on the
“All-Risk” or equivalent form against loss or damage to the personal property of
Lessee within the Buildings, including, without limitation, stored inventory,
with companies, amounts and terms of coverage reasonably deemed prudent by
Lessee.  Lessor shall have no interest in or claim of any nature to the proceeds
of any such insurance.  At the request of Lessor, Lessee shall provide Lessor
with a certificate of such insurance, issued by the carrier or its agent,
setting forth the terms of coverage.  Lessee waives any claim against Lessor for
damage to the personal property of Lessee arising from negligence of Lessor to
the extent such damage is covered by the insurance which Lessee is required to
maintain pursuant to this subsection C.

 

D.                            Any insurance provided for in this Section 12 may
be maintained by means of a policy or policies of blanket insurance, covering
additional items or locations or insureds; provided, however, that:

 

(i)            Lessor and any other parties in interest from time to time
designated by Lessor to Lessee shall be named as an additional insured
thereunder as its interest may appear;

 

(ii)           The coverage afforded Lessor and any such other parties in
interest will not be reduced or diminished by reason of the use of such blanket
policy of insurance;

 

16

--------------------------------------------------------------------------------


 

(iii)          Any such policy or policies shall specify therein the amount of
the total insurance allocated to the Lessee’s improvements and property; and

 

(iv)          The requirements set forth in this Section 12 are otherwise
satisfied.

 

E.             Lessor covenants and agrees that, from and after the date on
which Lessor achieves Completion (and with regard to clause (ii) below, only
until the Delivery Date if the Delivery Date is later than the Completion Date),
Lessor will, at the expense of Lessor, carry and maintain:

 

(i)            Liability insurance in the commercial general liability form,
covering the Buildings and the Land, against claims for personal injury or death
and property damage upon, in or about the Land and the Buildings, such insurance
to be written on an occurrence basis (not a claims made basis) with combined
single limit coverage of not less than $3,000,000.00 and with a general
aggregate limit of not less than $5,000,000.00 for each policy year, and

 

(ii)           Insurance on the “All-Risk” or equivalent form on a replacement
cost basis against loss or damage to the Buildings and all other improvements
now or hereafter located on the Land (including, without in any manner limiting
the generality of the foregoing, flood insurance if the Premises are located in
a flood hazard area), having a deductible or self-insured retention amount as
reasonably determined by Lessor; but in any event in amounts not less than 100%
of the actual replacement value of the Buildings and such other improvements.

 

All policies of insurance required to be carried by Lessor pursuant to this
Section 12.E shall be issued by insurance companies with a rating of not less
than A-, with a financial size of not less than VII.  With respect to the
policies of insurance carried by Lessor pursuant to this Section 12.E, Lessor
shall, within ten (10) business days after receipt of a written request from
Lessee, deliver to Lessee a certificate evidencing the required coverage and
containing a provision that each insurer will give to Lessee at least thirty
(30) days notice in writing in advance of any material reduction, cancellation,
termination or lapse of insurance.  Notwithstanding the foregoing, in no event
shall Lessor be obligated to insure or, except in the event of Lessor’s
negligence or willful misconduct, have any liability with respect to Lessee’s
inventory, racking, trade fixtures, equipment or other property and Lessee
hereby releases Lessor from all such liability.

 

F.                             Notwithstanding anything to the contrary
contained herein, Lessee shall have the right to self-insure provided
(i) Lessee, prior to electing to self-insure, gives thirty (30) days advance
written notice to Lessor and (ii) the senior unsecured long term debt rating
from Standard & Poor’s and Moody’s Corporation of Lessee and Wal-Mart
Stores, Inc. equals or exceeds their respective senior unsecured long term debt
rating from Standard & Poor’s and

 

17

--------------------------------------------------------------------------------


 

Moody’s Corporation as of the date of this Lease.  “Self-insure” shall mean that
Lessee is itself acting as though it were the third-party insurer providing the
insurance required under the provisions of this Lease, and Lessee shall pay any
amounts due in lieu of insurance proceeds because of self-insurance, which
amounts shall be treated as insurance proceeds for all purposes under this
Lease.  To the extent Lessee chooses to provide any insurance required by this
Lease by “self-insurance,” then Lessee shall have all of the obligations and
liabilities of an insurer, and the protection afforded Lessor, Lessor’s lender,
and the Property shall be the same as if provided by a third-party insurer under
the coverages required under this Lease, and evidence of same reasonably
acceptable to Lessor and Lessor’s lender, if any, shall be provided by Lessee. 
In the event that Lessee elects to self-insure and an event or claim occurs for
which a defense and/or coverage would have been available from a third-party
insurer, Lessee shall (i) provide written notice of same within thirty (30) days
thereafter, and (ii) undertake the defense of any such claim, including a
defense of Lessor, at Lessee’s sole cost and expense, and use its own funds to
pay any claim or replace any property or otherwise provide the funding which
would have been available from insurance proceeds but for such election by
Lessee to self-insure.  Lessee shall pay such amount in the same manner and
within the same time period that insurance proceeds would have been available to
Lessor had Lessor been carrying third party all risk insurance on the Premises.

 

G.                            Each party hereby agrees to indemnify, defend,
protect and hold the other party harmless from and against any and all losses,
costs, liabilities, damages and expenses, including, but not limited to,
penalties, fines, and costs actually incurred (collectively, “Claims”), to the
extent such Claims (i) are caused or result from the activities (including the
negligence or willful misconduct) of the indemnifying party or its respective
agents, contractors or employees in or on the Premises, and (ii) are not insured
under (or required to be insured by) the indemnified party’s property insurance
pursuant to the provisions of this Lease; provided, however, that the foregoing
indemnity shall not extend to any Claims to the extent resulting from the
negligence or willful misconduct of the indemnified party.  The foregoing mutual
indemnity is intended to be consistent with the waivers as set forth in this
Section 12.G and Section 18 of this Lease, pursuant to which (a) each party has
waived its respective rights against the other party to the extent any losses,
damages or other Claims are insured or required to be insured under property
damage policies by such party pursuant to the provisions of this Lease, and
(b) has agreed to cause such party’s respective insurance carrier to include a
waiver of subrogation in their respective property damage insurance policies. 
The foregoing indemnities, and the waivers set forth in Section 18, are not
intended to and shall not relieve any insurance carrier of its obligations to
provide insurance coverage pursuant to insurance policies obtained pursuant to
the provisions of this Lease.  The provisions of this Section 12 shall survive
the expiration or earlier termination of this Lease.

 

18

--------------------------------------------------------------------------------


 

13.          ACCESS BY LESSOR.  Lessor and its authorized representatives shall
have the right to enter the Premises within 24-hours written notice to examine
the condition thereof, to show the same to any prospective purchasers or lenders
and/or to make all necessary repairs required of Lessor under this Lease, but
such rights shall be exercised in a manner so as not to interfere unreasonably
with Lessee’s operations.  At any time within nine (9) months prior to the
expiration of this Lease or any renewals hereof, Lessor, upon giving verbal
notice not less than two (2) business days in advance, may show the Premises to
prospective tenants, and within such period, with the express written permission
of Lessee, not to be unreasonably withheld, delayed or conditioned, may attach
to either of the Buildings or erect on the Land a notice advertising said
property for sale or letting, but such rights shall be exercised in a manner so
as not to interfere unreasonably with Lessee’s operations.  A representative of
Lessee shall be permitted to accompany Lessor during such periods of access.

 

14.          UTILITIES AND WASTE DISPOSAL.  Lessee agrees to pay for all
utilities used upon or within the Premises, including, but not limited to,
electricity, gas, phone, heat, power, water and sewer, provided suitable meters
have been installed by Lessor as part of the Lessor’s Work, to the extent
required by the Plans and Specifications, to measure Lessee’s consumption of
same.  Lessee shall provide for the regular removal of all trash, rubbish and
garbage from the Premises.

 

15.          CONDEMNATION.  In the event that part of the Premises shall be
taken or condemned, and the part so taken shall remove twenty-five percent (25%)
or more of the total parking area for the Buildings, or the part so taken shall
result in cutting off direct access to adjacent public streets or highways such
that Lessee is no longer reasonably able to continue to conduct its normal
business operations, or shall result in the loss of more than twenty-five
percent (25%) of either of the Buildings, then, and in either such event, Lessee
may elect to terminate this Lease as of the date of the taking by such
authority.  Such notice of election to terminate shall be given in writing to
Lessor within sixty (60) days after official notice to Lessee of the taking.  In
the event of an expropriation of any portion of either of the Buildings and if
this Lease shall not be terminated as hereinabove provided, the Lease shall
continue as to that portion of the Buildings which shall not have been
expropriated or taken, in which event Lessor shall, to the extent only of the
available proceeds from the taking, promptly and with due diligence, restore
said Premises, as nearly as practicable, to a complete unit of like quality and
character as existed just prior to such expropriation.  The proceeds of a
partial taking which does not result in a termination of this Lease shall be the
sole and exclusive property of Lessor.  The Base Rent and any other charges
payable by Lessee hereunder shall abate during the period of demolition and
restoration to the extent of the portion of the Buildings that Lessee is unable
to and does not in fact use.  Following restoration by Lessor, Base Rent and
such other charges shall be reduced in the proportion the ground floor square
foot area of the Building or Buildings so expropriated shall bear to the total
ground floor square foot area of the Building or Buildings prior to such
expropriation.  Subject to the following paragraph, Lessee hereby assigns to
Lessor, Lessee’s interest in all condemnation awards, if any.  Neither Lessor
nor Lessee shall have any right or claim to any award obtained by the other
party.

 

19

--------------------------------------------------------------------------------


 

If the whole of the Premises shall be taken or condemned by any competent
authority for any public use or purpose during the Term of this Lease or any
extension hereof, or if this Lease terminates in accordance with this Section 15
as a result of a partial taking, to the extent permitted by law and subject to
the rights of any lender with respect to the Premises, Lessee shall be allowed
to pursue a claim against the condemning authority (“Lessee’s Claim”) that shall
be independent of and wholly separate from any action, suit or proceeding
relating to any award to Lessor for reimbursement of relocation expenses and for
Lessee’s equipment and personal property, provided:  (i) Lessee’s Claim shall in
no way limit, affect, alter or diminish in any kind or way whatsoever Lessor’s
award as a result of such taking, sale or condemnation; (ii) Lessee’s Claim
shall in no event include any claim for any interest in real property, it being
expressly understood and agreed that all sums paid with respect to the real
property interests taken, sold or condemned shall be the sole property of
Lessor; and (iii) Lessee’s Claim shall in no event be joined with Lessor’s
proceeding or argued or heard concurrently therewith unless the tribunal hearing
Lessee’s Claim orders such joinder.

 

16.          DEFAULT CLAUSE.

 

A.                            Lessee agrees that the occurrence of any one or
more of the following events shall be considered a default under this Lease:

 

(i)            Entry of an order, judgment or decree shall be entered by any
court adjudicating Lessee a bankrupt or insolvent, or approving a petition
seeking reorganization of Lessee or appointing a receiver, trustee or liquidator
of Lessee, or of all or a substantial part of its assets, if such order,
judgment or decree shall continue unstayed and in effect for any period of sixty
(60) days; or

 

(ii)           Lessee shall file an answer admitting the material allegations of
a petition filed against Lessee in any bankruptcy, reorganization or insolvency
proceeding or under any laws relating to the relief of debtors, readjustment or
indebtedness, reorganization, arrangements, composition or extension; or

 

(iii)          Lessee shall make any assignment for the benefit of creditors or
shall apply for or consent to the appointment of a receiver, trustee or
liquidator of Lessee, or any of the assets of Lessee; or

 

(iv)          Lessee shall file a voluntary petition in bankruptcy, or shall
admit in writing its inability to pay its debts as they come due, or shall file
a petition or an answer seeking reorganization or arrangement with creditors or
take advantage of any insolvency law; or

 

(v)           A decree or order appointing a receiver of the property of Lessee
shall be made and such decree or order shall not have been vacated within sixty
(60) days from the date of entry or granting thereof; or

 

20

--------------------------------------------------------------------------------


 

(vi)          Lessee shall default in making any payment of Rent or other
payment required to be made by Lessee hereunder within ten (10) days after
Lessee’s receipt of written notice of such default from Lessor; or

 

(vii)         Lessee shall fail to carry all required insurance under this
Lease; or

 

(viii)        If Lessee shall default in the performance of any covenant,
promise or agreement on the part of Lessee contained in this Lease not otherwise
specified in this Section 16A and such default shall continue for thirty (30)
days after notice thereof in writing by Lessor to Lessee, or if such default or
condition which gives rise thereto cannot with due diligence and good faith be
cured within such thirty (30) day period, if Lessee shall not in good faith and
within the period of thirty (30) days commence the curing of such default and
pursue the curing of such default continuously and diligently and in good faith
to the end that such default shall be cured within such minimum period in excess
of thirty (30) days as may be reasonably necessary to cure such default through
pursuing such cure promptly, diligently, continuously and in good faith.

 

B.                            Upon the occurrence of any default and at any time
thereafter, Lessor may, at its election, exercise any one or more of the
following described remedies, in addition to all other rights and remedies
provided at law, in equity or elsewhere herein:

 

(i)            Lessor may terminate this Lease by giving to Lessee written
notice of Lessor’s election to do so, in which event the Term and all right,
title and interest of Lessee hereunder shall end on the date stated in such
notice;

 

(ii)           Lessor may terminate the right of Lessee to possession of the
Premises without terminating this Lease, by giving written notice to Lessee that
Lessee’s right of possession shall end on the date stated in such notice,
whereupon the right of Lessee to possession of the Premises or any part thereof
shall cease on the date stated in such notice;

 

(iii)          Lessor may enforce the provisions of this Lease and may enforce
and protect the rights of Lessor by a suit or suits in equity or at law for the
performance of any covenant or agreement herein, and for the enforcement of any
other appropriate legal or equitable remedy, including without limitation
(a) injunctive relief, (b) recovery of all moneys currently due from Lessee
under any of the provisions of this Lease, and (c) any other damages incurred by
Lessor by reason of Lessee’s default under this Lease;

 

(iv)          Lessor may reenter and take possession of the Premises or any part
of the Premises, repossess the same, expel Lessee and those claiming through or
under Lessee, and remove the effects of both or either, using such force for

 

21

--------------------------------------------------------------------------------


 

such purposes as may be necessary, without being liable for prosecution, without
being deemed guilty of any manner of trespass, and without prejudice to any
remedies for arrears of Rent or other amounts payable under this Lease or as a
result of any other breach of this Lease; and

 

(v)           Lessor may perform any of Lessee’s obligations hereunder that
Lessee has failed to perform and the cost thereof shall constitute Rent payable
by Lessee to Lessor on the first day of the next calendar month.

 

C.                            Should Lessor take possession pursuant to legal
proceedings or pursuant to any notice provided by law, Lessor may, from time to
time, without terminating this Lease, rent the Premises or any part of the
Premises, for such term or terms (which may be greater or less than the period
which would otherwise have constituted the balance of the Term) and on such
conditions and upon such other terms (which may include concessions of free rent
and alteration and repair of the Premises) as Lessor, in its commercially
reasonable discretion, may determine, and Lessor may collect and receive the
Rent due in connection therewith.  Lessor shall not be required to accept any
tenant offered by Lessee or any third party or observe any instruction given by
Lessee relative to such reletting.  Lessor shall however use commercially
reasonable efforts to relet the Premises, to the extent required by law.  Lessor
will in no way be responsible or liable for any failure to relet the Premises,
or any part of the Premises, or for any failure to collect any rent due upon
such reletting.  No such reentry or taking possession by Lessor will be
construed as an election on Lessor’s part to terminate this Lease unless a
written notice of such intention is given to Lessee.  No written notice from
Lessor under this Section 16 or under a forcible or unlawful entry and detainer
statute or similar law will constitute an election by Lessor to terminate this
Lease unless such notice specifically so states.  Lessor reserves the right
following any such reentry or reletting to exercise its right to terminate this
Lease by giving Lessee such written notice, in which event this Lease will
terminate as specified in such notice.

 

D.                            In the event that Lessor does not elect to
terminate this Lease, but on the contrary elects to take possession of the
Premises, then, in addition to all other rights and remedies of Lessor, Lessee
shall pay to Lessor (i) Rent and other sums as provided in this Lease that would
be payable under this Lease if such repossession had not occurred, less (ii) the
net proceeds, if any, of any reletting of the Premises after deducting all of
Lessor’s reasonable expenses in connection with such reletting, including
without limitation all repossession costs, brokerage commissions, attorneys’
fees, expenses of employees, alteration and repair costs, and expenses of
preparation for such reletting.   If, in connection with any reletting, the new
lease term extends beyond the Term, or the Premises covered by such new lease
includes other premises not part of the Premises, a fair apportionment of the
rent received from such reletting will be made in determining the net proceeds
from such reletting.  Lessee will pay such Rent and other sums to Lessor monthly
on the day on which such sums would have been

 

22

--------------------------------------------------------------------------------


 

payable under this Lease if possession had not been retaken, and Lessor shall be
entitled to receive such Rent and other sums from Lessee on each such day.

 

E.                             In the event that Lessor elects to terminate this
Lease, then, in addition to all other rights and remedies of Lessor, Lessee
shall remain liable to pay to Lessor as damages an amount equal to (i) all Rent
due hereunder accrued and unpaid for the period up to and including the date of
such termination, plus (ii) all other additional sums payable by Lessee or for
which Lessee is liable or in respect of which Lessee has agreed to indemnify
Lessor under any of the provisions of this Lease, which may then be owing and
unpaid, plus (iii) all costs and expenses, including, without limitation, court
costs and reasonable attorneys’ fees incurred by Lessor in the enforcement of
any of its rights and remedies hereunder.

 

In the alternative, Lessor shall have the right, from time to time, to recover
from Lessee upon demand, and Lessee shall remain liable to pay Lessor for,
(i) all Rent and other amounts due and owing under this Lease, accrued and
unpaid for the period up to and including the date of such termination, plus
(ii) damages equal to the sum of (y)  all Rent and all other sums which would
have accrued under this Lease after the date of termination had it not been
terminated, such damages to be due and payable as such sums would have become
due, less (z) such amounts as Lessor may actually receive from reletting after
first paying all costs of such reletting, including, without limitation, the
expenses enumerated in Section 16D and the net amounts of rent collected
remaining after such expenses shall operate only as an off setting credit
against the amount due hereunder with any excess or residue belonging solely to
Lessor.

 

F.                             If this Lease shall terminate as a result of or
while there exists a default hereunder, any funds of Lessee held by Lessor may
be applied by Lessor to any damages payable by Lessee (whether provided for
herein or by law) as a result of such termination or default.

 

G.                            Neither the commencement of any action or
proceeding, nor the settlement thereof; nor entry of judgment thereon shall bar
Lessor from bringing subsequent actions or proceedings from time to time, nor
shall the failure to include in any action or proceeding any sum or sums then
due be a bar to the maintenance of any subsequent actions or proceedings for the
recovery of such sum or sums so omitted.

 

H.                            If any statute or rule of law shall limit any of
Lessor’s remedies as hereinabove set forth, Lessor shall nonetheless be entitled
to any and all other remedies hereinabove set forth, provided, however, that the
remedies set forth above shall be the exclusive remedies available to Lessor. 
In no event shall Lessor have the right to accelerate Rent or any other sums due
and payable under the terms of this Lease.  Consequential damages are not
recoverable.

 

23

--------------------------------------------------------------------------------


 

I.                              No agreement to accept a surrender of the
Premises and no act or omission by Lessor or Lessor’s agents during the Term
shall constitute an acceptance or surrender of the Premises unless made in
writing and signed by Lessor.  No re-entry or taking possession of the Premises
by Lessor shall constitute an election by Lessor to terminate this Lease unless
a written notice of such intention is given to Lessee.

 

J.                             No provision of this Lease shall be deemed to
have been waived by either party unless such waiver is in writing and signed by
the party making such waiver.  Lessor’s acceptance of Base Rent or Additional
Rent following a default hereunder shall not be construed as a waiver of such
default (except as to acceptance by Lessor of payment in full of all Base Rent
and Additional Rent past due at the time of such acceptance).  No custom or
practice which may grow up between the parties in connection with the terms of
this Lease shall be construed to waive or lessen either party’s right to insist
upon strict performance of the terms of this Lease, without a written notice
thereof to the other party.

 

K.                            The rights granted to Lessor in this Section 16
shall be cumulative of every other right or remedy provided in this Lease, and
the exercise of one or more rights or remedies shall not prejudice or impair the
concurrent or subsequent exercise of other rights or remedies or constitute a
forfeiture or waiver of Base Rent, Additional Rent or damages accruing to Lessor
by reason of any default.  If a default shall occur, Lessee shall pay to Lessor,
on demand, all reasonable expenses incurred by Lessor as a result thereof,
including reasonable attorneys’ fees, court costs and expenses.  Other than in
connection with a claim arising from the negligence or intentional misconduct of
Lessor, its employees, agents or representatives, if Lessor shall be made a
party to any litigation commenced against Lessee as a result of this Lease,
Lessor’s ownership of the Premises or the relationship of Lessor and Lessee
arising by virtue of this Lease, Lessee shall pay all reasonable costs incurred
by Lessor in connection with such litigation.  Notwithstanding anything to the
contrary contained herein, in the event any third party prevails in any action
to which Lessor is made a party and it is ultimately determined that there was
no liability on the part of Lessor, Lessee shall pay all reasonable costs
incurred by Lessor in connection with such litigation.

 

L.                             Nothing contained in this Lease will relieve
Lessor of any obligation which Lessor may have under law to mitigate its damages
resulting from a default.

 

M.                           If Lessor fails to perform or observe or otherwise
breaches any term of this Lease and such failure shall continue for more than
thirty (30) days after Lessee gives Lessor written notice of such failure, or,
if such failure does not arise out of a failure by Lessor to pay a sum of money
and cannot reasonably be corrected within such thirty (30) day period, if Lessor
does not commence to correct such default within such thirty (30) day period and
thereafter diligently prosecute the correction of same to completion within a
reasonable time, a “Lessor Event of Default” shall exist under this Lease.  Upon
the occurrence of a

 

24

--------------------------------------------------------------------------------


 

Lessor Event of Default, Lessee may at Lessee’s option, cure the Lessor Event of
Default and the actual cost of such cure and an amount equal to one percent (1%)
thereof as a reasonable charge for administrative expenses together with
interest at the Delinquency Rate shall be payable by Lessor to Lessee within
thirty (30) calendar days after written demand; provided, however, that if a
failure by Lessor to perform or observe any term of this Lease gives rise to
circumstances or conditions which constitute an emergency threatening human
health or safety or substantial damage to the Premises or Lessee’s personal
property, or materially impeding the conduct of the business of Lessee at the
Premises, Lessee shall be entitled to take immediate curative action (prior to
the expiration of any notice and cure period set forth above) to the extent
necessary to eliminate the emergency.  If Lessor does not pay to Lessee the
amount of such cost, upon written demand, Lessee may set off such cost against
installments of Base Rent or other amounts due Lessor under this Lease.  Such
cost must be reasonably incurred and must not exceed the scope of the Lessor
Event of Default in question; and if such costs are chargeable as a result of
labor or materials provided directly by Lessee, rather than by unrelated third
parties, the costs shall not exceed the amount which would have been charged by
a qualified third party unrelated to Lessee.  The quality of all work performed
by Lessee must equal or exceed the quality of Lessor’s Work.  Such costs must be
reasonably documented and copies of such documentation must be delivered to
Lessor with the written demand for reimbursement.  Lessee shall be permitted to
continue to set off against succeeding installments of Base Rent until the total
amount of such cost actually incurred by Lessee has been recovered by Lessee. 
In the event and to the extent that the Premises shall be rendered untenantable
by reason of Lessor’s failure to perform any obligation described herein,
including without limitation Lessor’s failure to make repairs, and the
expiration of any cure periods in favor of Lessor, Rent due hereunder shall
abate to the extent and in proportion to which that portion of the Buildings or
either Building that is untenantable compares to the Building or Buildings as a
whole until Lessor shall have satisfactorily performed such obligation;
provided, however, Lessee shall not be entitled to any such abatement to the
extent Lessee is still using the portion of the Premises that Lessee claims to
be untenantable.  Alternatively, Lessee shall have the right to perform such
obligations at the expense of Lessor as hereinabove provided.  Nothing contained
in this Section 16.M shall create or imply the existence of any obligation by
Lessee to cure any Lessor Event of Default.

 

17.          ASSIGNMENT AND SUBLETTING.

 

A.                            Lessee may assign, mortgage, pledge, encumber or
otherwise transfer this Lease, or any interest hereunder, or sublet the
Premises, in whole or in part, at any time, without the consent of Lessor.  Any
assignee shall execute and deliver an assumption agreement reasonably acceptable
to Lessor, and shall become liable jointly and severally with Lessee (and any
guarantor of the Lessee’s obligations hereunder), directly to Lessor for all
obligations of Lessee hereunder, without,

 

25

--------------------------------------------------------------------------------


 

however, relieving Lessee of any of its liability hereunder unless agreed upon
by the parties hereto in writing (Lessee acknowledging and agreeing that Lessor
shall have no such obligation to agree to release Lessee in such an event). 
Notwithstanding any other term or provision contained in this Lease to the
contrary, no assignment or subletting shall relieve Lessee (or any guarantor) of
its obligations hereunder, and Lessee shall continue to be liable as a principal
and not as a guarantor or surety, to the same extent as though no assignment or
sublease had been made; provided, however, in the event of any assignment
permitted hereunder where the assignee has a senior unsecured long term debt
rating from Standard & Poor’s and Moody’s Corporation equal to or higher than
the rating of Wal-Mart Stores, Inc. as of the date of this Lease, and the
assignee executes and delivers an assumption agreement reasonably acceptable to
Lessor, and no default then exists with respect to Lessee’s obligations under
this Lease, then, and only then, the assigning Lessee (and any guarantor of
Lessee’s obligations hereunder) will be relieved of liability under this Lease
arising from and after the date of the assignment, provided that Lessee and any
guarantor of Lessee’s obligations hereunder shall continue to be liable as a
principal and not as a guarantor or surety, to the same extent as though no
assignment had been made, with respect to any and all obligations and
liabilities of Lessee hereunder which arose or occurred prior to the date of
such assignment.

 

B.                            If Lessee should desire to assign this Lease or
sublet the Premises (or any part thereof), Lessee shall give Lessor written
notice no later than thirty (30) days in advance of the proposed effective date
of any proposed assignment or sublease, specifying (i) the name and business of
the proposed assignee or sublessee, (ii) a description of the intended use of
the Premises by the proposed assignee or sublessee; (iii) the amount and
location of the space within the Premises proposed to be so subleased, and
(iv) the proposed effective date and duration of the assignment or subletting. 
No subletting shall relieve Lessee (or any guarantor) of any liability hereunder
unless agreed upon by the parties hereto in writing (Lessee acknowledging and
agreeing that Lessor shall have no such obligation to agree to release Lessee in
such an event).

 

C.                            It is expressly acknowledged and agreed by Lessor
that Lessee may sublease the entire Premises to a third party who shall provide
transportation and logistics services to Lessee, and that with the exception of
the obligation to pay Base Rent and Real Estate Taxes and Other Impositions (as
hereinafter defined), the remaining obligations of Lessee hereunder may be
performed by such third-party operator either in its own name or on behalf of
Lessee, and Lessor agrees to accept performance of such obligations by such
third-party operator as if such obligations had been performed by Lessee, but
the agreement to accept performance by the third party operator shall not
relieve Lessee (or any guarantor) of any liability hereunder.

 

26

--------------------------------------------------------------------------------


 

18.          MUTUAL WAIVER OF SUBROGATION.  Each of Lessor and Lessee hereby
releases the other and its respective employees, agents and every person
claiming by, through or under either of them, and Lessee hereby releases all
other tenants in the area of which the Premises is a part, and the employees and
agents of said tenants, from any and all liability or responsibility (to them or
anyone claiming by through or under them by way of subrogation or otherwise) for
any loss or damage to any property (real or personal) caused by fire or any
other insured peril covered by any property insurance policies for the benefit
of either party, to the extent any such loss would be covered by property
insurance required to be carried under the provisions of this Lease, even if
such loss or damage shall have been caused by the fault or negligence of the
other party, its employees or agents, or such other tenant or any employee or
agent thereof.  The parties hereto shall cause their respective insurance
companies insuring the property of either Lessor or Lessee against any such
loss, to waive any right of subrogation that such insurers may have against
Lessor or Lessee, as the case may be.

 

19.          CASUALTY LOSS.  The term “Total Destruction” of the Premises as
used in this section is defined as damage to or destruction of the Premises by
fire or other causes covered by the extended coverage referred to in Section 12,
to the extent that the cost of repair or reconstruction will exceed fifty
percent (50%) of the cost of rebuilding or reconstructing the Premises at the
time of such disaster.  The term “Partial Destruction” of the Premises as used
in this section is defined as such damage to the extent that the cost of repair
or reconstruction will be fifty percent (50%) or less of the cost of rebuilding
or reconstructing the Premises at the time of such disaster.

 

A.                            In the event of Total Destruction of the Premises
at any time in the Term, except during the last twelve (12) months thereof, or
in the event of Partial Destruction of the Premises at any time during the Term,
Lessor shall promptly rebuild or restore the Premises to as nearly as possible
its condition immediately prior to such destruction or damage, such work to be
commenced within ninety (90) days from the time of disaster and thereafter to be
prosecuted with due diligence until such rebuilding or restoration is completed;
provided, however, that the obligation of Lessor to proceed with restoration is
subject to compliance by Lessee with its obligation to make insurance or
self-insurance proceeds available to Lessor in accordance with Section 12 to
cover the cost of restoration or repair of the Premises.  In addition to the
insurance proceeds to be delivered by Lessee, Lessee shall also pay and deliver
to Lessor, prior to delivery of any insurance proceeds, the full amount of any
deductible provided for in any policy of insurance required to be carried by
Lessee in Section 12.  If the insurance proceeds are inadequate to pay the full
cost of restoration by Lessor of the Premises pursuant to this Section 19,
Lessee shall also be responsible for paying in full the amount of the
restoration cost of the Premises which exceeds the amount of available insurance
proceeds.  Rent due under this Lease shall abate from and after the date of the
casualty during the period of any such restoration.

 

B.                            In the event of Total Destruction of the Premises
during the last twelve (12) months of the Term, either Lessor or Lessee shall
have the right and option to

 

27

--------------------------------------------------------------------------------


 

terminate this Lease by giving written notice to the other within thirty (30)
calendar days following the occurrence of the casualty, provided that Lessee may
avoid the termination of the Lease by exercising any available renewal option,
in which event Lessor shall promptly commence restoration or repair of the
Premises in accordance with Section 19.A above.  Rent shall abate as of the date
of the casualty and, upon the giving of such termination notice, all obligations
hereunder with respect to periods from and after the effective date of
termination shall thereupon cease and terminate (provided that Lessee shall
remain obligated to make the payments as described in Section 12.F above even if
this Lease has been terminated).

 

C.                            If Permitted Delay and/or Lessee Delay prevents
Lessor from commencing the rebuilding or restoration of the Premises within the
dates above provided, or if, after such commencement, Lessor should be prevented
from performing said work, the period of such delays shall not be counted in
computing the dates hereinabove provided for the commencement and/or completion
of the rebuilding or restoration of the Premises.  Notwithstanding the
foregoing, if, for any reason, Lessor should fail to commence and be diligently
performing the work of rebuilding or restoration within thirty (30) days from
the date of Lessor’s receipt of insurance or other proceeds to restore the
Premises, as well as a building permit required for such rebuilding or
restoration, subject to the extension of said time period as a result of
Permitted Delay and Lessee Delay, Lessee shall have the option of
(i) terminating this Lease by giving written notice to Lessor within thirty (30)
days after the expiration of the thirty (30) day period or (ii) Lessee may take
over such rebuilding or restoration and complete it.  In such event, and if and
only if Lessor is then insuring the Premises under Section 12.E(ii) above,
Lessor shall reimburse Lessee for the cost thereof plus one percent (1%) thereof
as a reasonable administrative fee plus interest thereon at the maximum rate
permitted under applicable law.

 

D.                            In the event of termination of this Lease pursuant
to this Section 19, any unearned Rent paid by Lessee shall be prorated and
refunded to Lessee.  In addition, Lessee shall pay in full to Lessor the full
amount of insurance proceeds which would have been paid to Lessor for the
purpose of fully restoring the Premises as a result of the casualty.

 

20.          TAXES AND OTHER IMPOSITIONS.

 

A.                            Commencing on the Delivery Date and continuing
through the remainder of the Term, Lessee shall be solely obligated to pay in
full all Real Estate Taxes and Other Impositions (as hereinafter defined) for
the Premises, including, but not limited to, the Buildings and the Land, which
accrue during the Term.  Lessee acknowledges and agrees that Real Estate Taxes
and Other Impositions are payable by Lessee on an accrual basis and,
accordingly, Lessee shall be liable for all Real Estate Taxes and Other
Impositions which accrue from and after the Delivery Date and thereafter
throughout the Term, without regard for the date or

 

28

--------------------------------------------------------------------------------


 

dates on which installments of Real Estate Taxes and Other Impositions may, in
fact, be due.  With respect to any Real Estate Taxes or Other Impositions,
Lessee shall have the right to file with or against the authority imposing such
tax or imposition a protest or challenge of the validity of any such sum
provided that (i) Lessee shall timely file and diligently pursue to protest or
challenge and keep Lessor apprised in writing of the status thereof, and
(ii) the existence of the protest or challenge will prevent the exercise by any
taxing authority of any right or remedy, affecting the Premises or Lessor, which
may be available as a result of non-payment of the sum being protested or
challenged.

 

B.                            The term “Real Estate Taxes and Other
Impositions”, as used in this Lease shall mean all ad valorem taxes, bond
assessments, public facilities assessments (including the SSA Tax, as
hereinafter defined), water and sanitary taxes, assessments, liens, licenses and
permit fees or any other taxes imposed, assessed or levied against the Land and
the Premises, and all other charges, impositions or burdens of whatever kind and
nature, whether or not particularized by name, and whether general or special,
ordinary or extraordinary, foreseen or unforeseen, which at any time during the
Term may be created, assessed, confirmed, adjudged, imposed or charged upon or
with respect to the Premises, the Land, or any improvements made thereto, or on
any part of the foregoing or any appurtenances thereto, or directly upon this
Lease or the rent payable hereunder or amounts payable by any subtenants or
other occupants of the Premises, or upon this transaction or any documents to
which Lessee is a party or successor-in-interest, or against Lessor because of
Lessor’s estate or interest herein, by any governmental authority, or under any
law, including among others, all rental, sales, use, inventory or other similar
taxes and any special tax bills and general, special or other assessments and
liens or charges made on local or general improvements or any governmental or
public power or authority whatsoever.

 

C.                            Notwithstanding the foregoing, if any Real Estate
Taxes or Other Imposition shall be created, levied, assessed, adjudged, imposed,
charged or become a lien with respect to a period of time which commences before
the Delivery Date or ends after the expiration date of the Term (other than an
expiration date of the Term by reason of breach of any of the terms hereof by
Lessee), then Lessee shall only be required to pay that portion which accrues
during the Term.  Notwithstanding the foregoing, Lessee shall be responsible for
that portion of the Real Estate Taxes attributable to the improvements
constituting Lessor’s Work and any other improvements made by Lessee
(“Improvements”) from and after the date the Premises are assessed for the value
of the Improvements.  If Lessee is permitted to pay (by the assessing and
collecting authorities) and elects to pay any imposition in installments, Lessee
shall nevertheless pay any and all installments thereof which are due prior to
the expiration of the Term or sooner termination of the Term.  Nothing contained
in this Lease shall require Lessee to pay any income or excess profits or taxes
assessed against Lessor, or any corporation, capital stock and franchise taxes

 

29

--------------------------------------------------------------------------------


 

imposed upon Lessor.  Lessor agrees to deliver to Lessee copies of all notices
of Real Estate Taxes and Other Impositions which Lessor receives.

 

D.                            Lessee agrees to pay all Real Estate Taxes and
Other Impositions directly to the appropriate authority prior to the delinquency
thereof.  Lessee acknowledges that ad valorem real property taxes for the
Premises are payable in arrears.  Accordingly, the property taxes (or a portion
thereof) which will accrue during the final year will not be payable until a
date after the end of the Term.  The provisions of this Section 20.D shall
survive expiration of this Lease.  For example, if the Term ends September 30,
2021, Lessee shall be obligated to pay the 2020 real estate taxes when due in
2021 and the 2021 real estate taxes for the period commencing January 1, 2021
and ending September 30, 2021 when the bills for the real estate taxes are
issued in 2022.

 

E.                             Lessee shall furnish Lessor, not later than
thirty (30) days after the last day upon which they may be paid without any
fine, penalty, interest or additional cost, evidence of the payment of all Real
Estate Taxes and Other Impositions, including the SSA Tax, as applicable.

 

F.                             By Ordinance of the Village of Elwood, Will
County, Illinois, referred to as Ordinance No. 738, a special service area known
as Village of Elwood Special Service Area No. 1 (“Ordinance”) was established
for and with regard to certain property including the Land.  A special service
area tax (“SSA Tax”) in addition to all other taxes will be levied and collected
for the purposes set forth in the Special Tax Roll and Report – CenterPoint
Intermodal Center dated October 6, 2003.  The documents establishing and related
to the Ordinance shall be deemed to be Permitted Exceptions and Lessee shall pay
the SSA Tax relating to the Premises.

 

G.                            In the event the tax parcels which cover the
Premises include more property than the Premises, Lessee shall pay its pro rata
share thereof, which pro rata share shall be (i) as to land value, a fraction,
the numerator of which is the number of square feet of land contained in the
Premises and the denominator of which is the total square footage of the land
covered by the applicable tax parcels, and (ii) as to improvements, a fraction,
the numerator of which is the assessed value of the improvements on the Land and
the denominator of which is the assessed value of all of the improvements on the
applicable tax parcels, provided that a separate assessed valuation of
improvements on the Land is available, and otherwise based on the square footage
of the improvements on the Land and the aggregate square footage of the
improvements on the tax parcels (the “Premises’ Share of the Tax Parcels”).  At
Lessee’s request, Lessor shall file a petition to create a separate tax parcel
for the Premises, or, if necessary, shall file a plat of resubdivision.

 

21.          LESSEE’S FIXTURES, EQUIPMENT AND GOODS.  Any and all fixtures,
equipment and goods installed by Lessee shall be and remain the property of
Lessee, and Lessee

 

30

--------------------------------------------------------------------------------


 

may, at any time, during the Term hereof remove any and all fixtures, equipment
and goods installed by it in, on or about the Premises; provided that Lessee
shall promptly repair any damage or injury to the Premises caused by such
removal.

 

22.          ALTERATIONS AND IMPROVEMENTS.  After Completion of the Lessor’s
Work, Lessee or any of its assignees or subtenants shall have the right, in
accordance with this Section 22, to make any alterations or improvements to the
Premises for the purpose of its business or the business of its assignees or
subtenants (“Lessee Change”); provided, that (i) for any Lessee Change having a
cost in excess of Fifty Thousand Dollars ($50,000), Lessee shall give Lessor
written notice of any Lessee Change prior to commencement of any work and
provide a set of plans and specifications for the proposed Lessee Change;
(ii) no Lessee change may affect any structural element of the Buildings or
system in the Buildings, nor be visible from the exterior of the Buildings
without the prior written consent of Lessor, not to be unreasonably withheld or
denied; (iii) all Lessee Changes shall be made in accordance with the
requirements of all governmental authorities having jurisdiction thereover and
the Permitted Exceptions; and (iv) no Lessee Change may cause the value of the
property to be materially diminished thereby.  Lessor agrees to sign promptly,
at no expense or liability to Lessor, applications, permits or consents which
may be required by public authorities in connection with alterations,
improvements, or stockroom additions to the Premises which are in compliance
with this Section 22 and are requested by Lessee, its assignees or subtenants. 
Subject to the following sentence, Lessor may require Lessee to have all or any
portion of such items designated by Lessor to be removed from the Premises upon
the expiration or earlier termination of this Lease (except in the event of an
early termination that is the result of Lessee’s purchase of the Premises), or
to remain in the Premises, in which event they shall be and become the property
of Lessor upon the expiration or earlier termination of this Lease.  Lessee may
request Lessor to identify whether or not a particular Lessee Change will be
required to be removed at the time that Lessee seeks Lessor’s consent for such
Lessee Change, or if no consent is required for a particular Lessee Change,
Lessee may seek such determination prior to its construction.  Lessee shall
repair all damage to the Premises caused by the installation or removal of any
Lessee Changes.

 

23.          COVENANT OF TITLE AND QUIET ENJOYMENT.  Lessor covenants,
represents and warrants that (i) as of the date of this Lease the Land is zoned
I-4 by the Village of Elwood, which classification permits warehouses, storage
and distribution facilities (provided that Lessor does not make any
representation or warranty regarding Lessee’s intended use thereof); (ii) Lessor
has the full right and power to execute and perform this Lease and to grant the
estate demised herein; and (iii) Lessor is the owner of the Premises. 
Furthermore, on payment of the rent and performance of the covenants and
agreements hereof Lessee shall peaceably and quietly have, hold and enjoy the
Premises and all rights, easements, appurtenances and privileges belonging or in
any wise appertaining thereto during the Term without molestation or hindrance
of any person whomsoever claiming through or under Lessor.

 

24.          HAZARDOUS SUBSTANCES. 

 

A.                            For purposes of this Lease:

 

31

--------------------------------------------------------------------------------


 

(i)            “Contamination” as used herein means the release of or
uncontained or uncontrolled presence of Hazardous Substances (as hereinafter
defined) into any environmental media from, upon, within, below, into or on any
portion of the Premises, the Building, or the Project in amounts or
concentrations exceeding action levels set by applicable governmental agencies.

 

(ii)           “Environmental Claim” shall mean and include any demand, notice
of violation, inquiry, cause of action, proceeding, or suit for damages, losses,
injuries to person or property, damage to natural resources, fines, penalties,
interest, cost recovery, or request for contribution resulting from or in any
way arising in connection with any Hazardous Substance or any Environmental Law.

 

(iii)          “Environmental Laws” as used herein means all federal, state, and
local laws, regulations, orders, permits, ordinances or other requirements,
concerning protection of human health, safety and the environment, all as may be
amended from time to time (including without limitation common law).

 

(iv)          “Environmental Remediation” shall mean any investigation, cleanup,
removal, containment, remediation, or other action relating to Contamination.

 

(v)           “Hazardous Substances” as used herein means any hazardous or toxic
substance, material, chemical, pollutant, contaminant or waste as those terms
are defined by any applicable Environmental Laws (including, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. 9601 et seq. (“CERCLA”) and the Resource Conservation and Recovery
Act, 42 U.S.C. 6901 et seq. (“RCRA”) and any solid wastes, polychlorinated
biphenyls, urea formaldehyde, asbestos, radioactive materials, radon,
explosives, petroleum products and oil.

 

B.                            Lessor represents that, except as set forth in
environmental reports delivered by Lessor to Lessee as set forth in the
Schedule attached hereto as Exhibit E, (i) Lessor has not treated, stored or
disposed (as those terms are defined under RCRA) of any Hazardous Substances
upon or within the Premises and (ii) to Lessor’s actual knowledge, no Hazardous
Substances are present on or under the Land as of the date of this Lease in
amounts or concentrations exceeding action levels set by applicable governmental
agencies as of the date of this Lease.

 

C.                            Lessee represents that all its activities on the
Premises or the Project during the course of this Lease will be conducted in
compliance with Environmental Laws.  Lessee, at Lessee’s sole cost and expense,
shall be responsible for obtaining all permits or licenses or approvals under
Environmental

 

32

--------------------------------------------------------------------------------


 

Laws necessary for Lessee’s operation of its business on the Premises and shall
make all notifications and registrations required by any applicable
Environmental Laws.  Lessee, at Lessee’s sole cost and expense, shall at all
times comply with the terms and conditions of all such permits, licenses,
approvals, notifications and registrations and with any other applicable
Environmental Laws affecting in any way the Premises.

 

D.                            Except for the Permitted Hazardous Substances (as
hereinafter defined), Lessee shall not cause or permit any Hazardous Substances
to be brought upon, kept, stored or used in or about the Premises, the
Buildings, or the Project without the prior written consent of Lessor, which
consent may be granted or withheld in the reasonable discretion of Lessor;
provided, however, that the consent of Lessor shall not be required for the use
of a portion of the Premises as a battery charging area or for the storage and
distribution (but not processing or packaging) of the Hazardous Substances
described on Exhibit F (the “Permitted Hazardous Substances”).

 

E.                             Lessee shall not cause or permit the release of
any Hazardous Substances by Lessee’s Group into any environmental media such as
air, water or land, or into or on the Premises, the Buildings or the Project in
any manner that violates any Environmental Law or which results in
Contamination.  In the event an act or omission by a member of Lessee’s Group
(regardless of whether permitted under this Lease and regardless of whether done
in compliance with Environmental Laws) results in the presence of Contamination
on the Premises, Lessee shall (i) take all steps reasonably necessary to contain
and control any release and any associated Contamination, (ii) promptly clean
up, remediate or otherwise conduct Environmental Remediation of any release and
any associated Contamination to the extent required by, and take any and all
other actions required under, applicable Environmental Laws, and return the
Premises to the same or substantially similar condition as at the Delivery Date,
if and to the extent the Premises have been impacted by the acts or omissions of
Lessee’s Group subsequent to the Delivery Date, (iii) promptly, but not later
than (3) three business days after the discovery of a Hazardous Substance on the
Premises, notify Lessor of the Hazardous Substance and, to the extent the
presence of Hazardous Substances results from an act or omission of Lessee’s
Group, thereafter regularly update Lessor of Lessee’s actions to comply with
this Lease, and (iv)  to the extent that Lessee is unable to return the Premises
to the same or substantially similar condition as of the Delivery Date, promptly
obtain a so called “no further remediation letter” or comparable acknowledgment
from each federal, state or local governmental agency with jurisdiction over the
Hazardous Substance that the Premises have been fully remediated to applicable
action levels set by government agencies without reliance on institutional
controls (e.g. deed restrictions) specific to the Premises or engineered
barriers, except to the extent engineered barriers are present on the Premises
prior to discovery of Hazardous Substances.

 

33

--------------------------------------------------------------------------------


 

F.                             Regardless of any consents granted by Lessor
pursuant to Section 24.D allowing Hazardous Substances upon the Premises, Lessee
shall under no circumstances whatsoever cause or permit any activity on the
Premises which would (i) cause the Premises to become subject to regulation as a
hazardous waste treatment, storage or disposal facility under RCRA or the
regulations promulgated thereunder; (ii) result in a release of Hazardous
Substances into the storm sewer system serving the Project; or (iii) result in
the installation of any underground storage tank, underground piping, sump, pit,
pond, lagoon or other underground storage or treatment vessel on or under the
Premises.  For any Hazardous Substances Lessor allows Lessee to store, keep or
use on the Premises where such Hazardous Substances are stored in a tank, drum,
barrel or similar container which is fifty-five gallons or more in size, Lessee
shall use secondary containment that complies with regulatory requirements.

 

G.                            Lessee shall and hereby does indemnify Lessor and
hold and defend Lessor harmless from and against any and all Claims suffered by
Lessor (excluding indirect or consequential damages and excluding those Claims
arising from Lessor’s own negligence or willful act, but including diminution in
land value), by reason of or arising out of release, storage, generation,
handling, treatment, transportation, disposal, or arrangement for transportation
or disposal, of any Hazardous Substances by any member of Lessee’s Group
(whether accidental, intentional, or negligent), or by reason of Lessee’s breach
of any of the provisions of this Section 24.  Such Claims shall include, without
limitation, (i) any and all reasonable expenses that Lessor may incur to comply
with any Environmental Laws as a result of Lessee’s failure to comply therewith;
(ii) any and all reasonable costs and expenses that Lessor may incur in studying
or remedying any Contamination at or arising from the Premises as a result of a
failure by Lessee to comply with this Section 24 or Environmental Laws;
(iii) any and all reasonable costs and expenses that Lessor may incur in
performing Environmental Remediation or studying, removing, disposing, or
otherwise addressing any Hazardous Substances which are present at the Premises
as a result of a failure by Lessee to comply with this Section 24 or
Environmental Laws; (iv) any and all fines, penalties or other sanctions
assessed upon Lessor by reason of Lessee’s Group’s (or any member thereof)
failure to comply with Environmental Laws; (v) removing or otherwise resolving
any environmental liens; and (vi) any and all reasonable legal and professional
fees and costs and expenses incurred by Lessor in connection with the
foregoing.  The indemnity contained herein shall survive the termination or
expiration of this Lease.

 

H.                            Lessor shall have the right, but not the
obligation, to enter the Premises at reasonable times throughout the Term, after
prior written notice to Lessee, for the purpose of:  (i) auditing and inspecting
the Premises for Lessee’s compliance with this Section 24; (ii) inspecting
documentation related to Lessee’s activities on the Premises or the
environmental condition of the Premises; and (iii) performing such environmental
investigations, assessments and Environmental Remediation

 

34

--------------------------------------------------------------------------------


 

as Lessor may desire in its reasonable discretion to perform (which may include
invasive and subsurface work at the Premises), except that any activities
performed under this Section 24H shall not unreasonably interfere with Lessee’s
operations and shall be at no out-of-pocket cost to Lessee.

 

I.                              Lessor shall and hereby does indemnify Lessee
and hold and defend Lessee harmless from and against any and all reasonable and
actual Claims suffered by Lessee (but excluding indirect or consequential
damages and excluding Claims arising from Lessee’s own negligence or willful
act) by reason of the storage, release, generation, handling, treatment,
transportation, disposal or arrangement for transportation or disposal, of any
Hazardous Substances by Lessor or any of Lessor’s agents, contractors or
employees on the Premises or by reason of Lessor’s breach of its warranties in
subsection B of this Section 24.  For purposes of such indemnity, such expenses,
losses and liability shall include the following:  (i) any and all reasonable
costs and expenses which Lessee may actually incur to comply with any
Environmental Laws; (ii) any and all reasonable costs and expenses which Lessee
may incur in studying or remedying (including without limitation Environmental
Remediation) any Contamination as required by any Environmental Laws or
governmental agency with jurisdiction over the Premises, (iii) any and all
reasonable costs and expenses which Lessee may actually incur in performing
Environmental Remediation, studying, removing, disposing or otherwise addressing
any Hazardous Substance released, generated, treated transported or disposed of
by Lessor at the Premises as a result of its failure to comply with this
Section 24 or Environmental Laws; (iv) any and all fines, penalties or other
sanctions assessed upon Lessee by any governmental agency with jurisdiction over
the Premises; and (v) any and all reasonable legal and reasonable professional
costs and expenses which Lessee may actually incur in connection with the
foregoing.  Notwithstanding the foregoing, Lessee hereby acknowledges and agrees
that Lessor shall have the right, duty and obligation to undertake and perform
all such Environmental Remediation, studying, remedying, removing, disposing or
otherwise addressing any Hazardous Substances which are the responsibility of
Lessor under this subsection I, in compliance with all Environmental Laws, and
Lessee shall not perform such acts unless (x) Lessee is specifically required by
Environmental Laws to perform such acts, and (y) Lessor has failed or refused to
perform such acts after having been afforded reasonable written notice by Lessee
and having had reasonable opportunity to perform such acts.  The indemnity
contained herein shall survive the termination or expiration of this Lease.

 

J.                             If Contamination is found to exist in, on or
under the Land not caused by Lessee’s Group and such Contamination actually
prevents (by virtue of the application or enforcement of applicable
Environmental Laws by a governmental authority or by Lessee’s reasonable
determination, which shall be based upon an independent analysis or study
performed by a qualified, licensed consultant selected by Lessee and reasonably
approved by Lessor, that there exists on the

 

35

--------------------------------------------------------------------------------


 

Premises an imminent and substantial endangerment to the health of Lessee’s
employees or invitees that results in physical injury, sickness or disease of
Lessee, its employees or its invitees) Lessee from occupying any material part
of the Premises for the conduct of Lessee’s normal business operations, Lessee
shall provide notice of such Contamination to Lessor, and Lessor shall promptly
take such steps as may be commercially reasonable under the circumstances to
eliminate or remediate the Contamination to a level which will allow Lessee to
conduct its normal business operations within the Premises.  If Lessor is unable
to restore the Premises to a condition which will allow the conduct of Lessee’s
normal business operations within the Premises, and Lessee is unable to conduct
Lessee’s normal business operations within the Premises for a period of sixty
(60) or more continuous calendar days, then Lessee shall have the right to
terminate this Lease by giving a second written notice to Lessor at any time
following the expiration of such sixty (60) day period.  Rent will be abated
while the Premises cannot be used for Lessee’s normal business operations.  If
such written notice is given, this Lease shall terminate on the later to occur
of (i) the date on which Lessee gives the written notice or (ii) the date on
which Lessee actually vacates the Premises.  Unless the Contamination is the
result of facts or circumstances which constitute a breach by Lessor of or
material inaccuracy in the representations, warranties and covenants of Lessor
contained in subsection B of this Section 24, above, the foregoing right to
terminate this Lease shall be the sole and exclusive remedy of Lessee with
respect to the existence of such Contamination.  If the Contamination results
from a breach or material inaccuracy of the representations, warranties and
covenants by Lessor in subsection B of this Section 24, above, nothing contained
in this subsection J is intended to limit or impair the right of Lessee to
demand performance by Lessor of its indemnity and other obligations under
subsection I of this Section 24.

 

K.                            During the Term, Lessee shall promptly provide
Lessor with copies of all summons, citations, directives, information requests,
notices of potential responsibility, orders or decrees, Environmental Claims,
complaints, investigations, judgments, letters, notices of environmental liens
and other communications, written or oral, received by Lessee from any
governmental authority, or any other entity or individual concerning (i) any
actual or alleged release of any Hazardous Substance on, to, or from the
Premises; or (ii) any actual or alleged violation of or responsibility under
Environmental Laws.  Lessee agrees to promptly provide Lessor with copies of all
documents submitted to any federal, state or local agency or authority related
to any Hazardous Substance releases or Contamination at, on, or under the
Premises.

 

L.                             Upon written request by Lessor, Tenant shall
provide Lessor with (i) copies of all environmental reports and tests prepared
or obtained by or for Tenant and related to the Premises; (ii) copies of
transportation and disposal contracts (and related manifests, schedules,
reports, and other information) entered into or obtained by Lessee with respect
to any Hazardous Substance;

 

36

--------------------------------------------------------------------------------


 

(iii) copies of any authorizations or permits issued to Lessee under
Environmental Laws with respect to the Premises; and (iv) any other relevant
documents and information with respect to environmental matters relating to the
Premises.  Lessee shall be obligated to provide such documentation only to the
extent that the documentation is within Lessee’s possession or control.

 

25.          RIGHT TO MORTGAGE.  Lessee, upon request of Lessor, will
subordinate this Lease to any first mortgage or deed of trust (a “Mortgage”)
which now or hereafter affects the Premises and to any renewals, modifications
or extensions of such mortgage, provided that the lender holding such Mortgage
first executes and delivers to Lessee a subordination, non-disturbance and
attornment agreement (“Non-Disturbance Agreement” or “SNDA”), which shall be in
the form attached hereto as Exhibit G or other form reasonably acceptable to
Lessee.  Additionally, as a condition to the effectiveness of this Lease, Lessor
shall cause each lender described in the Commitment as holding a Mortgage
encumbering the Premises to execute and deliver to Lessee a Non-Disturbance
Agreement within thirty (30) days following the execution of this Lease.

 

Lessee agrees, at any time, and from time to time, within fifteen (15) days
after Lessor’s written request, to execute, acknowledge and deliver to Lessor,
an estoppel certificate in the form attached to this Lease as Exhibit H.

 

26.          EXTENSION OR RENEWAL.  So long as no default by Lessee has occurred
and is then continuing under this Lease, Lessee shall have the right and option
to renew this Lease and extend the Term hereof for ten (10) successive periods
of five (5) years (each, a “Renewal Term”), upon the same terms and conditions
as this Lease (except that (i) the Base Rent will increase in the manner
hereinafter provided, (ii) there will be no period of rent-free occupancy at the
commencement of any Renewal Term and (iii) Lessor will have no obligation to
construct any improvements or grant any rental abatement prior to commencement
of accrual of Rent and Additional Rent for any Renewal Term), by giving Lessor
at least twelve (12) months previous written notice of its election to make each
such extension.  The Base Rent during each Renewal Term shall be in accordance
with the following schedule:

 

Renewal Term

 

Annual Base Rent

 

 

 

 

 

1

 

$

12,748,954

 

2

 

$

13,386,401

 

3

 

$

14,055,721

 

4

 

$

14,758,507

 

5

 

$

15,496,433

 

6

 

$

16,271,254

 

7

 

$

17,084,817

 

8

 

$

17,939,058

 

9

 

$

18,836,011

 

10

 

$

19,777,811

 

 

37

--------------------------------------------------------------------------------


 

Upon the giving of such notice within the time specified therefor, this Lease
shall be considered as having been extended for the period specified in such
notice without the necessity of the execution of any additional instruments.

 

All of Lessee’s unexercised rights and options to renew this Lease and extend
the Term shall automatically terminate upon the earliest to occur of (i) the
expiration or termination of this Lease, (ii) the termination of Lessee’s right
to possession of the Premises, (iii) the failure of Lessee to timely or properly
exercise any right and option to renew, or (iv) any assignment or subletting of
the Premises, except a subletting to a third party operator or an assignment or
subletting to any entity that is controlled by, controls or is under common
control with Lessee (each an “Affiliate”).  Lessor and Lessee acknowledge and
agree that no real estate brokerage commission or finder’s fee shall be payable
by Lessor in connection with any exercise by Lessee of any right or option to
renew this Lease.

 

27.          NOTICES.  Any notice given in connection with this Lease shall be
in writing addressed as follows and shall be deemed given upon actual receipt
and upon refusal of receipt, postage prepaid, by certified mail, overnight mail,
Federal Express, return receipt requested:

 

If to Lessee:

Wal-Mart Stores East, LP
Attention: Realty Management
2001 SE 10th Street
Bentonville, Arkansas 72712

 

If to Lessor:

CenterPoint Intermodal LLC
Attention: Mr. Sean Maher
1808 Swift Drive
Oak Brook, Illinois 60523

 

 

 

with a copy to:

Wal-Mart Stores East, LP
Real Estate Distribution Centers
2001 SE 10th Street
Bentonville, Arkansas 72712

 

 

 

28.          SHORT FORM LEASE.  Lessor and Lessee agree to execute at the time
of execution of this Lease a Short Form Lease, the form and content of which is
reasonably acceptable to Lessor and Lessee, which Lessee may elect to record at
its own expense, which shall set forth the legal description of the Land and the
term of the Lease and refer to other pertinent provisions.

 

29.          CONSENT.  Unless expressly provided or reserved to the contrary
herein, Lessor and Lessee covenant that whenever their consent or approval is
required hereunder, they will not unreasonably withhold, condition, or delay
such consent or approval.

 

30.          GOVERNING LAW; JURISDICTION; VENUE.  This Lease shall be governed
by and construed in accordance with the laws of the state in which the Premises
is situated (the “Situs State”), without regard to the internal law of the Situs
State regarding conflicts of laws.  The parties mutually consent and submit to
the jurisdiction of the Federal and

 

38

--------------------------------------------------------------------------------


 

State courts for the county in which the Premises are situated (the “Situs
County”), and agree that any action, suit or proceeding concerning this Lease
shall be brought only in the Federal or State court for the Situs County.  The
parties mutually acknowledge and agree that they will not raise, in connection
with any such suit, action or proceeding brought in any Federal or State court
for the Situs County, any defense or objection based upon lack of personal
jurisdiction, improper venue, inconvenience of forum or the like.

 

31.          NET LEASE.  This Lease shall be deemed and construed to be a fully
“net lease,” and Lessee shall pay, absolutely net throughout the Term, all Rent,
free of any deductions of any kind and, except as specifically provided herein,
without deduction or setoff whatsoever in the manner set out above, and under no
circumstances or conditions, whether now existing or hereafter arising, or
whether beyond the present contemplation of the parties, shall Lessor be
expected or required to make any payment of any kind whatsoever relating to the
Premises or be under any other obligation or liability hereunder or otherwise,
except as herein otherwise expressly set forth.  Except for debt service on any
indebtedness of Lessor, if any, and except for Lessor’s repair and restoration
obligations and any other obligations of Lessor specifically set forth herein,
Lessee shall pay all costs, expenses and charges of every kind and nature
relating to the Premises which may arise or become due or payable prior to,
during or after (but attributable to a period falling within) the Term,
including all costs, expenses and charges related to all Permitted Exceptions,
and Lessee hereby agrees to indemnify Lessor against and hold Lessor harmless
from the same.  All the obligations of Lessee hereunder shall be absolute and
shall not be affected for any reason whatsoever.  The parties intend that the
obligations of Lessee under this Lease shall be separate and independent
covenants and agreements and shall continue unaffected unless such obligations
have been modified or terminated pursuant to an express provision of this Lease.

 

32.          GUARANTY.

 

A.                            The obligations of Lessor hereunder shall be
guaranteed by CenterPoint Properties Trust, a Maryland real estate investment
trust, pursuant to a guaranty in the form of Exhibit I attached hereto.

 

B.                            The obligations of Lessee hereunder shall be
guaranteed by Wal-Mart Stores, Inc., a Delaware corporation, pursuant to a
guaranty in the form of Exhibit J attached hereto.

 

33.          LESSOR’S TRANSFER OF PREMISES.  In the event that Lessor transfers
its interest in the Premises and this Lease, then upon the assumption in writing
of the obligations of Lessor by the transferee, Lessor shall be automatically
released from performance under this Lease and from all liabilities and expenses
hereunder and the transferee of Lessor’s interest shall assume all liabilities
and obligations of “Lessor” hereunder from the date of such transfer; provided,
however, that in no event shall the original Lessor executing this Lease be
relieved from (i) liabilities and expenses arising hereunder prior to the
Delivery Date, or (ii) liabilities and expenses which have accrued prior to the
date of such transfer, including but not limited to, claims for latent
construction defects.  Notwithstanding the foregoing, any transfer occurring
prior to the Delivery Date shall be subject to Lessee’s reasonable prior written
approval.

 

39

--------------------------------------------------------------------------------


 

34.          OPTION TO PURCHASE.

 

A.                            Lessor hereby grants to Lessee the right to
purchase (the “Right to Purchase”), at Lessee’s option, the Premises upon the
occurrence of either event described in Section 34.B herein.

 

B.                            Lessee may exercise the Right to Purchase upon the
occurrence of either of the following events:

 

(i)            The Completion of Lessor’s Work; or

 

(ii)           The end of the Primary Term.

 

C.                            In order to exercise the Right to Purchase
described in Section 34B(i) (“RTP 1”), Lessee shall give written notice to
Lessor on or before thirty (30) days following the date that the Plans and
Specifications have been completed and approved in writing by Lessee.  In the
event that such notice is not given to Lessor by Lessee on or before said date,
Lessor shall provide Lessee with written notice of Lessee’s failure to exercise
such right, and thereafter, Lessee shall have an additional ten (10) days (the
“RTP 1 Cure Period”) within which to exercise RTP 1.  It shall be conclusively
deemed that Lessee has not exercised RTP 1 and such right shall terminate in the
event Lessee does not exercise RTP 1 within the RTP 1 Cure Period.  In the event
that Lessee properly exercises RTP 1, the closing of the purchase (“Closing”) of
the portion of the Premises consisting of Building #1 shall take place the
earlier of (i) December 15, 2006 or (ii) thirty (30) days following the Delivery
Date and the Closing of the purchase of the portion of the Premises consisting
of Building #2 shall occur on a date designated by Lessor, but not earlier than
thirty (30) days following the Delivery Date and not later than the earlier of
(i) December 15, 2006 or (ii) ninety (90) days following the Delivery Date;
provided, however, in no event shall either Closing occur prior to the actual
date of Completion (without regard to Permitted Delay).  Notwithstanding the
foregoing, in the event the actual date of Completion is delayed beyond
December 15, 2006 as a result of Lessee Delay, the Closing shall take place on
December 15, 2006 and at Closing, Lessor and Lessee shall deposit in an escrow
to be established with the Escrow Agent (as hereinafter defined), out of sale
proceeds, an amount equal to one hundred fifty percent (150%) of the cost of
performing the balance of Lessor’s Work, which cost shall be determined by
mutual agreement of Lessor and Lessee.  In such event, Lessor shall diligently
proceed to Completion following the Closing.  Lessor shall be paid out of the
escrow an amount equal to one hundred fifty percent (150%) of the amount of the
Lessor’s Work performed from time to time.  The Closings shall occur at the
office of Chicago Title Insurance Company (“Escrow Agent”) at 10:00 a.m. on the
dates referenced above.  The cost of the Closing shall be shared equally by
Lessor and Lessee.

 

In order to exercise the Right to Purchase described in Section 34B(ii) (“RTP
2”), Lessee shall give written notice to Lessor on or before August 31,

 

40

--------------------------------------------------------------------------------


 

2020.  In the event that such notice is not given to Lessor by Lessee on or
before said date, Lessor shall provide Lessee with written notice of Lessee’s
failure to exercise such right, and thereafter, Lessee shall have an additional
ten (10) days (the “RTP 2 Cure Period”) within which to exercise RTP 2.  It
shall be conclusively deemed that Lessee has not exercised RTP 2 and such right
shall terminate in the event Lessee does not exercise RTP 2 within the RTP 2
Cure Period.  In the event that Lessee properly exercises RTP 2, the Closing of
the purchase shall take place on the last day of the Primary Term.

 

The Closing shall occur at the office of Escrow Agent at 10:00 a.m. on the date
referenced above.  The cost of the Closing shall be shared equally by Lessor and
Lessee.

 

D.                            Lessor shall have the obligation to deliver a
title insurance policy with extended coverage in the amount of the Purchase
Price subject only to Schedule B exceptions in existence on the Delivery Date,
Real Estate Taxes and Other Impositions not then due and payable and such
exceptions arising out of the acts of Lessee or anyone claiming by, through or
under Lessee.  With regard to RTP 1, the cost of the title insurance shall be
paid by Lessor; provided, however, Lessor’s obligation to pay such cost shall be
subject to a credit in an amount equal to the cost of the leasehold title policy
paid by Lessor pursuant to Section 1 above (the “Title Credit”), and Lessee
shall be responsible for that portion of the cost of the title policy equal to
the Title Credit.  With regard to RTP 2, the cost of the title insurance shall
be paid by Lessee.  After such Closing, except for Lessor’s Warranty and such
other rights and obligations that specifically survive, Lessor and Lessee shall
have no further obligation or liability hereunder one to the other; provided,
however at the Closing Lessee shall have paid or made provision for the payment
of all amounts due under the terms of this Lease from Lessee to Lessor.

 

E.                             In the event Lessee exercises a Right to
Purchase, the purchase price for the Premises (the “Purchase Price”), which
shall be paid by Lessee to Lessor at Closing, shall be as follows:

 

(i)            In the event of the occurrence described in
Section 34.B(i) above, the Purchase Price with respect to Building 1 shall be
Seventy-Three Million Nine Hundred Sixty-Seven Thousand Eight Hundred Forty-Four
and 24/100 Dollars ($73,967,844.24) and with respect to Building 2 shall be
Eighty-Three Million Four Hundred Ten Thousand Five Hundred Forty-Seven and
76/100 Dollars ($83,410,547.76).

 

(ii)           In the event of the occurrence described in
Section 34.B(ii) above, the Purchase Price shall be Two Hundred Three Million
Fifty-Three Thousand Six Hundred Fifteen Dollars ($203,053,615.00).

 

F.                             Lessor shall provide Lessee with a survey of the
Premises (the “Survey”) prepared by a surveyor registered in the State of
Illinois and certified by such

 

41

--------------------------------------------------------------------------------


 

surveyor as having been prepared in accordance with the then current Minimum
Standard Retail Requirements for ALTA/ACSM Land Title Surveys, including
items 1, 2, 3, 4, 5, 6, 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 14, 15 and 16 of
Table A thereof, containing the certification of the surveyor of the number of
net square feet contained in the Premises, exclusive of any land lying within
roadways, streets, highways, alleys, canals, wetlands, flood plains or rights of
way or areas that are, by dedication or easement or use over time, open to
public use.  The Survey will show each Schedule B exception contained in the
Commitment and its effect on the Premises.

 

G.                            At Closing, Lessor shall convey marketable fee
simple title to the Premises to Lessee, by special warranty deed in a form
acceptable to Lessee, subject only to the Permitted Exceptions (the “Deed”). 
The Deed shall specifically list the Permitted Exceptions on an exhibit and
shall not contain language such as or similar in context to “subject to all
matters of record.”  In addition, the Deed shall include the following
language:  “Without limiting the foregoing, but in addition thereto, the
conveyance herein set forth is expressly made subject to the notices, covenants,
conditions and restrictions imposed by the Department of the Army pursuant to
that certain Quit Claim Deed recorded in Will County, Illinois as document
number R2000-086264, and all of the notices, covenants, conditions and
restrictions imposed by the Department of the Army pursuant to that certain Quit
Claim Deed are incorporated herein and made a part hereof by this reference.”

 

H.                            With regard to RTP 1, any Real Estate Taxes and
Other Impositions, including SSA Taxes, shall be prorated and adjusted on the
basis of the actual days in the calendar year, Lessor to have the last day, to
the date of Closing; provided that Lessor shall have no obligation for the
payment of, and Lessee shall pay, the amount of Real Estate Taxes related to the
value of the Improvements.  Real Estate Taxes and Other Impositions, including
SSA Taxes, for 2005 and all prior years shall be paid by Lessor.  If Closing
occurs before the tax rate is fixed for the then-current year, taxes will be
apportioned upon the basis of the tax rate for the preceding year applied to the
latest assessed valuation, to be adjusted between the parties based on actual
taxes for the year in which Closing occurs at the time actual taxes are
determined; provided that Lessor shall have no obligation for the payment of,
and Lessee shall pay, the amount of Real Estate Taxes related to the value of
the Improvements.  If the Premises are part of a tax parcel that includes other
property in addition to the Premises, Lessor agrees to cooperate with Lessee to
establish a separate tax parcel as soon as possible.  Until such separate tax
parcel is established, Lessor and Lessee shall each deliver its prorated share
of the Premises’ Share of the Tax Parcels, plus an additional ten percent (10%),
to Escrow Agent for payment to the taxing authority before delinquency; provided
that Lessor shall have no obligation for the payment of, and Lessee shall pay,
the amount of Real Estate Taxes related to the value of the Improvements. 
Rollback taxes relating to any period prior to Closing shall be paid by Lessor. 
All

 

42

--------------------------------------------------------------------------------


 

other assessments shall be paid by Lessee.  Lessor will provide to Lessee such
real property tax information for the Premises as Lessee requests.  With regard
to RTP 2, there shall not be any prorations or adjustments, except for prepaid
rent, if any.

 

I.                              Any federal, state and county documentary or
revenue stamps, transfer, sales and other taxes relating to the sale of the
Premises shall be paid by Lessor at Closing.  Municipal transfer taxes, if any,
shall be paid by the party obligated to pay such taxes pursuant to the
applicable ordinance.  Both parties agree to execute any tax forms required.

 

J.                             Lessor makes the following representations and
warranties which are true and accurate as of the date of this Lease and, with
regard to RTP 1, as of Closing:

 

(i)            Lessor has received no notice of and, to the best of the
knowledge of Lessor, there are no violations of city, county, state, federal,
building, land use, fire, health, safety, environmental, hazardous materials or
other governmental or public agency codes, ordinances, regulations, or orders
with respect to the Premises, or any lands adjacent to the Premises.

 

(ii)           Lessor has received no notice of and, to the best of the
knowledge of Lessor, there is no litigation that is pending or threatened with
respect to the Premises or Lessor’s interest therein.

 

(iii)          The provisions of Section 24B above regarding Hazardous
Substances are hereby incorporated by reference.

 

(iv)          Except as disclosed to Lessee in writing, Lessor has not entered
into any unrecorded leases, arrangements, agreements, understandings, options,
contracts, or rights of first refusal affecting or relating to the Premises in
any way.

 

(v)           The individual signing this Lease on behalf of Lessor has the
authority to bind the Lessor to the agreements set forth herein.

 

(vi)          At Closing all utility services including water, gas, electrical,
telephone and sanitary sewer to the Premises will be available at no expense to
Lessee for the installation thereof, except customary tap in fees.

 

Lessor hereby indemnifies and agrees to defend and hold Lessee harmless from all
claims, costs, liabilities, judgments or expenses resulting from any
representations and warranties in this Section 34.J being untrue and affirms
that the provisions of Section 24.I shall be applicable in the event of the
exercise of either Right to Purchase.  If Lessee determines prior to Closing
that there is a material untruth or inaccuracy of any of the representations and
warranties made by Lessor above, then Lessee shall send Lessor written notice of
such information.

 

43

--------------------------------------------------------------------------------


 

In such event, Lessor shall, within thirty (30) days thereafter, commence to
cure the condition giving rise to the breach of the representation or warranty
and at all times thereafter diligently pursue the cure of such condition.  If
such condition cannot reasonably be corrected prior to Closing, the Closing
shall occur as scheduled and the parties shall agree upon the cost of correcting
the condition.  One hundred twenty-five percent (125%) of such agreed upon
amount shall be held in escrow out of sale proceeds until the correction is
completed by Lessor.  If Lessor does not take action and diligently proceed
within such thirty (30) day period as set forth above, Lessee shall be entitled
to obtain funds from such escrow for purposes of paying for the cost of
completing the work.  In the event that Lessor elects not to cure such
condition, Lessee may revoke its exercise of RTP 1.

 

All representations and warranties shall survive the Closing for a period of one
(1) year.

 

K.                            Lessee represents that the individual signing this
Lease on behalf of Lessee has the authority to bind Lessee to the agreements set
forth herein.

 

L.                             Lessee’s Right to Purchase shall automatically
terminate upon the earliest to occur of (i) the expiration or termination of
this Lease, (ii) the termination of Lessee’s right to possession of the
Premises, (iii) as to each separate Right to Purchase (but not the other Right
to Purchase), the failure of Lessee to timely or properly exercise any Right to
Purchase, subject to the notice and cure periods described in Section 34.C
above, or (iv) the assignment or subletting of the Premises, except for a
subletting to a third party operator, and except for an assignment or subletting
to an Affiliate.  Lessor and Lessee acknowledge and agree that no real estate
brokerage commission or finder’s fee shall be payable by either party in
connection with any exercise by Lessee of any Right to Purchase and each party
indemnifies the other against brokerage or commission claims arising out of the
indemnifying party’s action.

 

M.                           Lessee and Lessor agree to cooperate with one
another if either party notifies the other that it desires to complete a
like-kind exchange under Section 1031 of the Internal Revenue Code.  Each party
agrees to execute any documents requested by the other party (the “Exchanging
Party”), provided the party so executing documents incurs no additional
liabilities in connection therewith.  In the event that a party elects to engage
in such like-kind exchange, the rights of the Exchanging Party and the
obligations of the other party under this Section 34 may, at the Exchanging
Party’s option, be assigned to a qualified intermediary and one or more exchange
trusts in order to consummate same.

 

N.                            Within five (5) years following Closing, in the
event Lessee enters into an agreement to sell the Premises to an unrelated third
party (said agreement is hereinafter referred to as the “Sales Agreement”),
Lessor shall have a right of first refusal to purchase the Premises, on
substantially the same terms and conditions

 

44

--------------------------------------------------------------------------------


 

as provided in the Sales Agreement.  Lessor shall have fifteen (15) days after
receipt of a copy of such agreement to exercise such right, which Lessor shall
do by executing and delivering to Lessee an agreement containing the same
business terms and conditions as are contained in the Sales Agreement.  If
Lessor shall not deliver such executed agreement to Lessee within such fifteen
(15) day period, then Lessor shall be deemed to have failed to exercise, and to
have waived, such right with respect to the Sales Agreement.  At the Closing,
Lessor and Lessee shall execute a memorandum of Lessor’s right of first refusal,
which memorandum shall be recorded with the Will County Recorder of Deeds at
Lessor’s cost.

 

35.          MISCELLANEOUS.

 

A.                            Upon the termination of this Lease, whether by
lapse of time or otherwise, the Premises and related improvements shall be
surrendered to Lessor in the same condition as on the date of Completion (except
as altered by any Lessee Change that Lessor permits to remain on the Premises),
reasonable wear and tear and damage by casualty excepted, subject to the terms
of Section 21 regarding fixtures, equipment and goods of Lessee.

 

B.                            One or more waivers of any covenant or condition
of this Lease by Lessor or Lessee shall not be construed as a waiver of the
further breach of the same covenant or condition, or of any other covenant or
condition herein contained.  Each provision hereunder shall be deemed to be both
a covenant and a condition.

 

C.                            The covenants, conditions and agreements of this
Lease shall be binding upon and shall inure to the benefit of the successors,
heirs and assigns of the parties hereto.

 

D.                            This Lease and the terms hereof may be changed or
modified only by execution of such change or modification in writing by the
parties hereto or their successors, heirs and assigns.

 

E.                             If Lessee remains in possession of the Premises
after the expiration of the term of this Lease, or any renewals hereof, without
the execution of a new lease or an agreement extending the term hereof, or
without the exercise of the renewal options herein granted to Lessee, but with
the written approval of Lessor, Lessee shall be deemed to be occupying the
Premises as a tenant from month to month, subject to all of the terms of this
Lease as may be applicable to a month-to-month tenancy, and at the Rent provided
for herein, prorated on a monthly basis.  If Lessee so remains in possession
without the written approval of Lessor, Lessee shall be tenant holding over at a
Base Rent equal to 150% of the Base Rent in effect at the end of the Term.

 

F.                             The captions, paragraph numbers and table of
contents appearing in this Lease are inserted only as a matter of convenience
and in no way define, limit,

 

45

--------------------------------------------------------------------------------


 

construe or describe the scope or intent of this Lease nor in any way affect
this Lease.

 

G.                            If any term, covenant or condition of this Lease
or the application thereof to any person or circumstance shall, to any extent,
be invalid or unenforceable, the remainder of this Lease, or the application of
such term, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby; and
each term, covenant or condition of this Lease shall be valid and enforced to
the fullest extent permitted by law.

 

H.                            This Lease, the exhibits and amendments or
addenda, if any, attached hereto and forming a part hereof, set forth all the
covenants, promises, agreements, conditions, provisions and understandings
between Lessor and Lessee concerning the Premises and there are not covenants,
promises, agreements, conditions, provisions or understandings, either oral or
written, between them other than are herein set forth.

 

I.                              Lessor represents that it dealt with no broker
or brokers and Lessee represents that it dealt with no broker or brokers, in
connection with the negotiation, execution and delivery of this lease.  Lessor
shall defend, indemnify and hold harmless Lessee from and against any claims or
demands for brokerage commission and finder’s fees arising as a result of the
acts of Lessor.  Lessee shall defend, indemnify and hold harmless Lessor from
and against any claims or demands for brokerage commission and finder’s fees
arising as a result of the acts of Lessee.

 

J.                             All amounts that are not paid to the party
entitled to such payment within the time period due under this Lease shall bear
interest from the date such amount was due until paid in full at the rate of ten
percent (10%) per annum (“Delinquency Rate”).

 

[Signatures on Following Page]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Lease the day and year first
hereinabove written.

 

LESSOR:

LESSEE:

 

 

CENTERPOINT INTERMODAL LLC,

WAL-MART STORES EAST, LP,

an Illinois limited liability company

a Delaware limited partnership

 

 

 

BY:

CENTERPOINT PROPERTIES TRUST,

BY:

WSE MANAGEMENT, LLC,

 

a Maryland real estate investment trust,

 

a Delaware limited liability company and

 

its sole member and manager

 

general manager

 

 

 

 

 

By:

/s/ Michael M. Mullen

 

 

By:

/s/ Shannon Letts

 

 

Name:

Michael M. Mullen

 

 

 

Shannon Letts

 

Title:

 Chief Executive Officer

 

 

 

Director, Distribution Center

 

 

 

 

Real Estate

 

 

 

 

 

By:

/s/ Paul S. Fisher

 

 

 

 

Name:

Paul S. Fisher

 

 

 

 

Title:

 Chief Financial Officer

 

 

 

 

47

--------------------------------------------------------------------------------